Exhibit 10.5

SENIOR SUPERPRIORITY SENIOR DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

Dated as of March 16, 2018

among

APPVION, INC.,

as the Borrower,

PAPERWEIGHT DEVELOPMENT CORP.,

as Holdings,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

and

The Other Lenders Party Hereto,

and

PJT PARTNERS LP,

as Sole Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2  

1.01

  Defined Terms      2  

1.02

  Other Interpretive Provisions      34  

1.03

  Accounting Terms      34  

1.04

  Rounding      35  

1.05

  Times of Day      35   ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     
35  

2.01

  NM Commitments and NM Term Loans; Roll-Up Loans      35  

2.02

  Borrowings, Conversions and Continuations of Loans      37  

2.03

  [Reserved.]      38  

2.04

  [Reserved.]      38  

2.05

  Prepayments      38  

2.06

  [Reserved.]      40  

2.07

  Repayment of Loans      40  

2.08

  Interest      41  

2.09

  Fees      42  

2.10

  Computation of Interest and Fees      43  

2.11

  Evidence of Debt      43  

2.12

  Payments Generally; Administrative Agent’s Clawback      43  

2.13

  Sharing of Payments by Lenders      45  

2.14

  [Reserved.]      46  

2.15

  Defaulting Lenders      46  

2.16

  Payment of Obligations; No Discharge; Survival of Claims      47  

2.17

  Security and Priorities. All of the Obligations shall, subject to the
Carve-Out, at all times:      48   ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      49  

3.01

  Taxes      49  

3.02

  Illegality      53  

3.03

  Inability to Determine Rates      54  

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      55  

 

i



--------------------------------------------------------------------------------

3.05

  Compensation for Losses      56  

3.06

  Mitigation Obligations; Replacement of Lenders      56  

3.07

  Survival      57   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     
57  

4.01

  Conditions of Initial NM Term Loans      57  

4.02

  Conditions to Borrowings of NM Term Loans in Excess of Initial NM Availability
Amount      61  

4.03

  Conditions to all Borrowings      62   ARTICLE V REPRESENTATIONS AND
WARRANTIES      63  

5.01

  Financial Condition      63  

5.02

  No Change      63  

5.03

  Corporate Existence; Compliance with Law      63  

5.04

  Power; Authorization; Enforceable Obligations      64  

5.05

  No Legal Bar      64  

5.06

  Litigation      64  

5.07

  No Default      65  

5.08

  Ownership of Property; Liens; Insurance      65  

5.09

  Intellectual Property      65  

5.10

  Taxes      65  

5.11

  Federal Regulations      66  

5.12

  Labor Matters      66  

5.13

  ERISA      66  

5.14

  Investment Company Act; Other Regulations      67  

5.15

  Subsidiaries      68  

5.16

  Use of Proceeds      68  

5.17

  Environmental Matters      68  

5.18

  Accuracy of Information, etc.      69  

5.19

  Security Documents      69  

5.20

  [Reserved.]      70  

5.21

  Senior Indebtedness      70  

5.22

  Reserved      70  

5.23

  S Corporation Status      70  

5.24

  Anti-Terrorism Law; Foreign Corrupt Practices Act      70  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS      71  

6.01

  Financial Statements      71  

6.02

  Certificates; Other Information      72  

6.03

  Payment of Obligations      74  

6.04

  Maintenance of Existence; Compliance      74  

6.05

  Maintenance of Property; Insurance      74  

6.06

  Inspection of Property; Books and Records; Discussions      75  

6.07

  Notices      75  

6.08

  Environmental Laws      76  

6.09

  Additional Collateral, etc.      77  

6.10

  Security Interests; Further Assurances      78  

6.11

  Reserved      79  

6.12

  Use of Proceeds      79  

6.13

  [Reserved]      79  

6.14

  Approved Budget; Additional Reporting      79  

6.15

  Post-Closing Actions      80  

6.16

  Senior Indebtedness      81  

6.17

  Financial Advisor      81  

6.18

  Lender and Advisor Calls      82  

6.19

  Case Milestones      82  

6.20

  Certain Other Bankruptcy Matters      82   ARTICLE VII NEGATIVE COVENANTS     
84  

7.01

  Financial Covenants; Budget Compliance Covenants      84  

7.02

  Indebtedness      85  

7.03

  Liens      86  

7.04

  Fundamental Changes      88  

7.05

  Disposition of Property      89  

7.06

  Restricted Payments      90  

7.07

  Investments      90  

7.08

  Prepayments and Modifications of Certain Debt Instruments or Organization
Documents      91  

7.09

  Transactions with Affiliates      92  

7.10

  Changes in Fiscal Periods; Accounting Changes      93  

 

iii



--------------------------------------------------------------------------------

7.11

  Negative Pledge Clauses      93  

7.12

  Clauses Restricting Subsidiary Distributions      93  

7.13

  Lines of Business      94  

7.14

  Material Agreements      94  

7.15

  [Reserved]      94  

7.16

  Holding Company Status      94  

7.17

  PDC Capital Corporation      94  

7.18

  ESOP Amendments      95  

7.19

  [Reserved]      95  

7.20

  Embargoed Person      95  

7.21

  Sale and Leaseback Transactions      95  

7.22

  Locations of Collateral      95  

7.23

  Canadian Pension Plans      95  

7.24

  Additional Bankruptcy Matters      96  

7.25

  Other Superpriority Claims      96   ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES      96  

8.01

  Events of Default      96  

8.02

  Application of Funds      103   ARTICLE IX ADMINISTRATIVE AGENT      103  

9.01

  Appointment      103  

9.02

  Administrative Agent in its Individual Capacity      104  

9.03

  Exculpatory Provisions      104  

9.04

  Reliance by Administrative Agent      106  

9.05

  Delegation of Duties      106  

9.06

  Successor Administrative Agent      107  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      107  

9.08

  Name Agents      108  

9.09

  Indemnification      108  

9.10

  Withholding Taxes      109  

9.11

  Lender’s Representations, Warranties and Acknowledgments      109  

9.12

  Security Documents and Guaranty      109  

9.13

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
111  

9.14

  Administrative Agent to Provide Notice of Any Required Lenders Action      112
 

 

iv



--------------------------------------------------------------------------------

ARTICLE X [RESERVED]      112   ARTICLE XI MISCELLANEOUS      112  

11.01

  Amendments, Etc.      112  

11.02

  Notices; Effectiveness; Electronic Communications      114  

11.03

  No Waiver; Cumulative Remedies      116  

11.04

  Expenses; Indemnity; Damage Waiver      116  

11.05

  Payments Set Aside      118  

11.06

  Successors and Assigns      119  

11.07

  Treatment of Certain Information; Confidentiality      123  

11.08

  Right of Setoff      124  

11.09

  Interest Rate Limitation      125  

11.10

  Counterparts; Integration; Effectiveness      125  

11.11

  Survival of Representations and Warranties      126  

11.12

  Severability      126  

11.13

  Replacement of Lenders      126  

11.14

  Governing Law; Jurisdiction; Etc.      127  

11.15

  Waiver of Jury Trial      128  

11.16

  Waiver of Defenses; No Advisory or Fiduciary Responsibility      128  

11.17

  USA PATRIOT Act Notice      129  

11.18

  Other Liens on Collateral; Etc.      129  

11.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      129
 

CREDIT AGREEMENT SCHEDULES

 

1.01(b)

 

Existing Letters of Credit

1.01(c)

 

Existing Cash Management Agreements

1.01(d)

 

Cost-Cutting Transactions

2.01

 

Commitments and Applicable Percentages

5.08

 

Real Property; Insurance

5.13(a)

 

ERISA

 

v



--------------------------------------------------------------------------------

5.15

 

Subsidiaries

5.17

 

Environmental Matters

6.09

 

Guarantors

7.02

 

Permitted Existing Debt

7.03

 

Existing Liens

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  

Committed Loan Notice

C

  

Term Loan Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

G

  

Approved Budget

H

  

Interim Financing Order

I

  

Closing Certificate

J-1

  

U.S. Tax Compliance Certificate (Foreign Lenders That Are Not Partnerships)

J-2

  

U.S. Tax Compliance Certificate (Foreign Participants That Are Not Partnerships)

J-3

  

U.S. Tax Compliance Certificate (Foreign Participants That Are Partnerships)

J-4

  

U.S. Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

K

  

PIK Notice

 

vi



--------------------------------------------------------------------------------

SENIOR SUPERPRIORITY SENIOR DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SENIOR SUPERPRIORITY SENIOR DEBTOR-IN-POSSESSION CREDIT AGREEMENT
(“Agreement”) is entered into as of March 16, 2018 among APPVION, INC., a
Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), each Lender from time to time party hereto,
and WILMINGTON TRUST, NATIONAL ASSOCIATION., as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, on October 1, 2017 (the “Petition Date”), the Borrower commenced
Chapter 11 Case No. 17-12082 (the “Borrower Chapter 11 Case”) and its Domestic
Subsidiaries (together with the Borrower and any other Person later joined
therewith, the “Debtors”) commenced Case Nos. 17-12083, 17-12084, 17-2085 and
17-12086 (the “Subsidiary Chapter 11 Cases” and together with the Borrower
Chapter 11 Case, the “Chapter 11 Cases”) by filing voluntary petitions for
reorganization under Chapter 11 of the Bankruptcy Code, with the Bankruptcy
Court. The Debtors continue to operate their business and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code;

WHEREAS, on October 2, 2017, the Borrower obtained debtor-in-possession
financing pursuant to that certain Superpriority Senior Debtor-in-Possession
Credit Agreement (as amended, restated, or otherwise modified from time to time,
the “Existing DIP Agreement”), dated as of October 2, 2017, by and among the
Borrower, Holdings, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent.

WHEREAS, the obligations under the Existing DIP Agreement are secured by a
security interest in substantially all of the existing and after acquired assets
of the Borrower and certain of its Subsidiaries as more fully set forth in the
Security Documents (as defined in the Existing DIP Agreement) and such security
interest is perfected and, with certain exceptions, as described in the Security
Documents (as defined in the Existing DIP Agreement), has priority over other
security interests;

WHEREAS, the Borrower has requested the Lenders provide a term loan facility in
an aggregate principal amount of $100,000,000 plus PIK Interest, for the
purposes set forth in Section 5.16; and

 

1



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Plan of Reorganization” means a plan of reorganization for each of
the Chapter 11 Cases that (a) provides for the termination of the unused
Commitments and the payment in full in cash and full discharge of the
Obligations, and (b) contains releases and other exculpatory provisions for the
Administrative Agent, the Arranger and the Lenders in form and substance
reasonably satisfactory to the Administrative Agent, the Arranger and the
Required Lenders.

“Acquisition Agreement” means that Purchase Agreement, dated as of July 5, 2001,
among the Borrower, AWA and the other parties thereto, as amended prior to the
date hereof and, if in accordance with the terms hereof, on or after the date
hereof.

“Acquisition Documentation” means collectively, the Acquisition Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith including,
without limitation, the Fox River Indemnity Arrangements.

“Actual Capital Expenditures” means, for any Period, the actual Capital
Expenditures of the Loan Parties for such Period.

“Actual Collections” means, for any Period, the actual collections of the Loan
Parties during such Period, including collections from any Foreign Subsidiary,
relating to accounts receivable and for work performed by the Loan Parties, but
excluding any collections from any Disposition.

“Actual Disbursements” means the actual disbursements of the Loan Parties during
the relevant Period, including all cash outflows from each Loan Party including,
without limitation, any transfers to any Foreign Subsidiary.

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Rate Loans for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the Eurodollar Rate for such Borrowing of
Eurodollar Rate Loans in effect for such Interest Period divided by (b) 1 minus
the Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest
Period. Notwithstanding the foregoing, the Adjusted Eurodollar Rate with respect
to any Interest Period will be deemed to be 1.00% per annum if the Adjusted
Eurodollar Rate for such Interest Period determined pursuant to this definition
would otherwise be less than 1.00% per annum.

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, to be dated on or
around the Closing Date, between the Borrower and the Administrative Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, in each case as set forth on Schedule 11.02, or such other
address or account of the Administrative Agent as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or Persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the preamble hereto.

“Anti-Terrorism Laws” has the meaning specified in Section 5.24(a).

“Applicable Percentage” means (a) in respect of the Commitments, with respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
of the aggregate Commitment represented by the principal amount of such Lender’s
Commitment at such time and (b) in respect of the Term Loans, with respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
of the aggregate Outstanding Amount of the Term Loans represented by the
aggregate Outstanding Amount of such Lender’s Term Loans at such time. The
initial Applicable Percentage of each Lender in respect of the Term Loans is set
forth opposite the name of such Lender on Schedule 2.01(a) (as such Schedule may
be updated in connection with the reallocation provided for under
Section 2.01(b)) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, a percentage amount equal to (i) if a Base Rate Loan,
8.25% per annum and (ii) if a Eurodollar Rate Loan, 9.25% per annum.

“Appropriate Lender” means, at any time, a Lender that has a Commitment or holds
a Term Loan at such time.

“Approved Bankruptcy Court Order” means (a) each Financing Order, as such order
is amended and in effect from time to time in accordance with this Agreement,
(b) any other order entered by the Bankruptcy Court regarding, relating to or
impacting (i) any rights or remedies of any Secured Party, (ii) the Loan
Documents (including the Loan Parties’ obligations thereunder), (iii) the
Collateral, any Liens thereon or any DIP Superpriority Claims (including,
without limitation, any sale or other disposition of Collateral or the priority
of any such Liens or DIP Superpriority Claims), (iv) use of cash collateral,
(v) debtor-in-possession financing, (vi) adequate protection or otherwise
relating to any of the Prepetition Debt, (vii) any plan of reorganization (it
being understood that any Acceptable Plan of Reorganization is in form and
substance satisfactory to the Administrative Agent and the Required Lenders), or
(viii) any transaction outside of the ordinary course of business with any Loan
Party, in any such case, that (x) is in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, (y) has not
been vacated, reversed or stayed and (z) has not been amended or modified except
as agreed in writing by Administrative Agent and the Required Lenders in their
sole discretion, and (c) any other order entered by the Bankruptcy Court that
(i) is in form and

 

3



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, (ii) has not been vacated, reversed or stayed and (iii) has not been
amended or modified except in a manner reasonably satisfactory to the
Administrative Agent and the Required Lenders; provided that any approval of the
Required Lenders under clause (b) or (c) shall be deemed given if the Required
Lenders have not notified the Borrower and the Administrative Agent otherwise
within (2) two Business Days (for matters under clause (b) above) or (4) four
Business Days (for matters under clause (c) above) after the Lenders receive
from the Borrower a copy of the proposed order or proposed amendment or
modification to an order, as applicable.

“Approved Budget” means the budget covering the period ending December 31, 2018,
prepared by the Borrower and furnished to the Administrative Agent and the
Lenders on or prior to the Closing Date and which, in the case of the initial
Approved Budget attached hereto as Exhibit G, was approved by all of the Lenders
and their financial advisors, as the same may be updated, modified or
supplemented from time to time with the approval of the Required Lenders and the
Borrower, as provided in Section 6.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Appvion Canada” means Appvion Canada, Ltd., a corporation formed under the Laws
of Canada.

“Arranger” means PJT Partners LP in its capacity as sole lead arranger.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (including the issuance or sale of any Capital Stock of the Borrower
or any Subsidiary), excluding any such Disposition (i) to any Loan Party or
(ii) permitted by clause (a), (b), (c) (provided that Asset Sales shall include
Dispositions permitted under Section 7.04(b)(iii) and (e)), (d), or (f) of
Section 7.05).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Auction” has the meaning assigned to such term in Section 6.21(b).

“Availability Period” means the period from and including the Closing Date to
the Termination Date.

“Avoidance Actions” has the meaning assigned to such term in Section 2.17.

“Avoidance Proceeds” has the meaning assigned to such term in the Interim
Financing Order or, after entry thereof, the Final Financing Order.

 

4



--------------------------------------------------------------------------------

“AWA” means Windward Prospects Ltd., formerly known as Arjo Wiggins Appleton
p.l.c.

“AWA Environmental Indemnity” means the indemnification provided pursuant to the
terms of (i) the AWA Environmental Indemnity Agreement dated November 9, 2001,
as amended, among Holdings, the Borrower, AWA and New Appleton LLC, (ii) the
insurance policy (Policy No. 529 5316) issued by Commerce & Industry Insurance
Company to the Bermuda Company and (iii) any other environmental indemnification
agreement or related insurance policy in favor of the Borrower.

“AWA Environmental Indemnity Agreement” means the Fox River AWA Environmental
Indemnity Agreement, dated as of November 9, 2001, among Holdings, the Borrower
and AWA, as amended prior to the date hereof and, if in accordance with the
terms hereof, on or after the date hereof.

“Backstop Party” means the Majority Lender.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Base Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” means the prime lending rate
as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent from time to
time for purposes of providing quotations of prime lending interest rates); each
change in the Base Rate shall be effective on the date such change is effective.
The prime rate is not necessarily the lowest rate charged by any financial
institution to its customers. Notwithstanding the foregoing, the Base Rate will
be deemed to be 2.00% per annum if the Base Rate calculated pursuant to this
definition would otherwise be less than 2.00% per annum.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Bermuda Company” means Arjo Wiggins Appleton (Bermuda) Limited, a company
limited by shares organized under the Companies Act of 1981 of the Island of
Bermuda.

“Bermuda Company Agreements” means the collective reference to (a) the Amended
and Restated Relationship Agreement, dated as of June 11, 2004, among Holdings,
AWA, Holdings Sub, and AWA Sub, (b) the Assignment and Assumption Deed, dated as
of November 9, 2001, between AWA and the Bermuda Company, (c) the By-Laws and
Memorandum of Association of the Bermuda Company, (d) the Certificate of
Incorporation and By-laws of Holdings Sub, (e) the By-Laws and Memorandum of
Association of AWA Sub and (f) the Bermuda Security Agreement.

“Bermuda Security Agreement” means the Collateral Assignment, dated as of
November 9, 2001, by the Bermuda Company in favor of the Borrower.

“Bid Procedures Order” has the meaning assigned to such term in Section 6.21(a).

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors
or managing member or members of the general partner of the partnership; and
(3) with respect to a limited liability company, the managing member or members,
any controlling committee of managing members or other governing body thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Chapter 11 Case” has the meaning assigned to such term in the recitals
hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Term Borrowing.

“Budget Variance Report” means a report, in form and detail reasonably
acceptable to the Required Lenders, certified by a Responsible Officer, showing
by line item: (a) Actual Collections, (b) Actual Disbursements and (c) Actual
Capital Expenditures, in each case, for (i) the Prior Week, (ii) the immediately
preceding Cumulative Four Week Period and (iii) the Cumulative Period. The
Budget Variance Report shall include all variances, on a line-item basis, from
amounts set forth for such Period in the Approved Budget, and shall include
explanations for all material variances.

“Budgeted Collections” means, for any Period, all collections in the amounts set
forth in the Approved Budget for such Period relating to accounts receivable and
for work performed by the Loan Parties, but excluding any collections from any
Disposition.

“Business” has the meaning specified in Section 5.17(b).

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York, Chicago, Illinois or the state where the
Administrative Agent’s Office with respect to Obligations is located and if such
day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided, that
there shall be excluded (without duplication) from the definition of Capital
Expenditures any such expenditures incurred in such period which are (i) funded
with the proceeds of an equity issuance or (ii) reinvestments funded with
insurance proceeds or the net proceeds of any Asset Sale; and provided, further,
that all expenditures related to the maintenance shutdown of the pulp and paper
mill located in Roaring Spring shall be deemed Capital Expenditures for purposes
of reporting, variance reporting and testing covenants described in
Section 7.01.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means, with respect to any Person, all of the shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Carve-Out” means an amount equal to the sum of (i) all fees required to be paid
to the clerk of the Bankruptcy Court or any claims agent retained to perform
such services and to the Office of the United States Trustee under section
1930(a) of title 28 of the United States Code plus interest at the statutory
rate (without regard to the notice set forth in (iii) below); (ii) fees and
expenses of up to $50,000 incurred by a trustee under Section 726(b) of the
Bankruptcy Code (without regard to the notice set forth in (iii) below); and
(iii) allowed and unpaid claims for unpaid fees, costs, and expenses (the
“Professional Fees”) incurred by persons or firms

 

7



--------------------------------------------------------------------------------

retained by the Debtors or the official committee of unsecured creditors in the
Chapter 11 Cases (the “Creditors’ Committee”), if any, whose retention is
approved by the Bankruptcy Court pursuant to Sections 327 and 1103 of the
Bankruptcy Code, but excluding professionals engaged in the ordinary course of
business of the Debtors (collectively, the “Professional Persons”), subject to
the terms of the Interim Financing Order, the Final Financing Order and any
other interim or other compensation order entered by the Bankruptcy Court that
are incurred (A) at any time before delivery by the Administrative Agent of a
Carve-Out Trigger Notice, whether allowed by the Bankruptcy Court prior to or
after delivery of a Carve-Out Trigger Notice (the “Pre-Trigger Date Fees”),
subject to any limits imposed by the Approved Budget, the Interim Financing
Order or Final Financing Order or otherwise on Professional Fees permitted to be
incurred in connection with any permitted investigations of claims and defenses
against any prepetition secured parties; and (B) after the occurrence (the
“Trigger Date”) and during the continuance of an Event of Default and delivery
of written notice (the “Carve-Out Trigger Notice”) thereof (which may be by
email) to the Loan Parties, the Loan Parties’ counsel, the United States
Trustee, and lead counsel for the Creditors’ Committee, if any, in an aggregate
amount not to exceed $500,000 (the amount set forth in this clause (iii)(B)
being the “Post-EoD Carve-Out Amount”); provided, that nothing herein shall be
construed to impair the ability of any party to object to the fees, expenses,
reimbursement or compensation described in clauses (i), (ii), (iii)(A) or
(iii)(B) above, on any grounds.

Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any party in connection with
(a) the investigation, initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation (i) against any of the
Lenders, the Administrative Agent, the Arranger, or the holders of the
indebtedness under the Prepetition First Lien Credit Agreement (whether in such
capacity or otherwise), or (ii) challenging the amount, validity, perfection,
priority or enforceability of or asserting any defense, counterclaim or offset
to, the obligations and the liens and security interests granted under the Loan
Documents or the indebtedness under the Prepetition First Lien Credit Agreement
(whether in such capacity or otherwise), including, in each case, without
limitation, for lender liability or pursuant to Section 105, 510, 544, 547, 548,
549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or
otherwise; (b) attempts to modify any of the rights granted to the Lenders or
the Administrative Agent; (c) attempts to prevent, hinder or otherwise delay any
of the Lenders’ or the Administrative Agent’s assertion, enforcement or
realization upon any Collateral in accordance with the Loan Documents and the
Final Financing Order; (d) paying any amount on account of any claims arising
before the commencement of the Chapter 11 Cases unless such payments are
approved by an order of the Bankruptcy Court; or (e) after delivery of a
Carve-Out Trigger Notice, any success, completion, back-end or similar fees;
provided that no more than an aggregate of $100,000 of the proceeds of the Term
Loans and the loans under the Existing DIP Agreement, the Collateral, the
collateral securing the obligations under the Existing DIP Agreement, the
collateral securing the obligations under the Prepetition First Lien Credit
Agreement, proceeds of the foregoing and the Carve-Out may be used by the
Creditors’ Committee in respect of the investigation of the claims and liens of
the secured parties under the Prepetition First Lien Credit Agreement, solely to
the extent set forth in the Interim Financing Order or Final Financing Order
(but not to litigate, object to or challenge any of the foregoing) and potential
claims, counterclaims, causes of action or defenses against the secured parties
under the Prepetition First Lien Credit Agreement, solely to the extent set
forth in the Interim Financing Order or Final Financing Order (but not to
litigate any of the foregoing).

 

8



--------------------------------------------------------------------------------

For the avoidance of doubt and notwithstanding anything to the contrary herein
or in the Loan Documents, the Carve-Out shall be senior to all liens and claims
granted under the Interim Financing Order and the Loan Documents, any adequate
protection liens, if any, and the superpriority claims, and any and all other
liens or claims securing the Loans.

“Carve-Out Trigger Notice” has the meaning assigned to such term in the
definition of “Carve-Out.”

“Cash Balance” means, on any Business Day, (a) the collected balance of total
cash held by the Borrower and its Subsidiaries, including only those deposited
funds that have cleared bank processing, less (b) outstanding payments made by
check, debit and wire that have been sent to the payee but not yet cleared bank
processing.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition, or in the case
of any Foreign Subsidiary only, such local currencies held by it from time to
time in the ordinary course of business; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of one year or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the Laws of the United States, any state thereof
or any member nation of the Organization for Economic Cooperation and
Development having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds at least 95% of the assets of which satisfy the requirements of
clauses (a) through (f) of this definition; or (h) in the case of any Foreign
Subsidiary only, instruments equivalent to those referred to in clauses
(a) through (g) above in each case denominated in any foreign currency
comparable in credit quality and tenor to those referred to in such clauses
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Foreign Subsidiary.

“Cash Inflows” means, for any given Week, the amount of Actual Collections in
cash for such Week.

 

9



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including corporate purchase and travel card), electronic funds transfer and
other cash management arrangements.

“Cash Outflows” means, for any given Week, the amount of Actual Disbursements in
cash of the Loan Parties for such Week.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is created or purported to be created by any
Security Document.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment,” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted in
accordance with Section 2.01(b) or otherwise in accordance with this Agreement.
For the avoidance of doubt, if any Lender shall become a Defaulting Lender, the
Backstop Party’s Commitment shall include the Commitment of such Defaulting
Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

10



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with Holdings or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or the
Borrower and that is treated as a single employer under Section 414 of the Code.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period plus (ii) without duplication and to the extent reflected
as a charge in the statement of such Consolidated Net Income for such period,
the sum of (a) income tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense (including, but not limited to, goodwill),
(d) any non-cash extraordinary charges or losses and any non-cash non-recurring
charges or losses determined in accordance with GAAP, (e) non-cash charges from
employee compensation deferrals and employer matching contributions pursuant to
the ESOP Documentation relating to ESOP Stock Issuances, (f) cash losses from
Asset Sales, (g) cash restructuring charges and/or non-recurring cash charges or
losses not to exceed $2,000,000 in any twelve month period, and (h) any other
non-cash charges, non-cash expenses or non-cash losses of Holdings or any of its
Subsidiaries agreed to in writing by the Administrative Agent (at the direction
of the Required Lenders) (provided, however, that cash payments made in any
future period in respect of such non-cash charges added back in determining
Consolidated EBITDA for periods ending after the Closing Date shall be
subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made) minus (iii) to the extent included in
the statement of such Consolidated Net Income for such period, the sum of,
without duplication, (a) interest income, (b) any extraordinary income or gains
determined in accordance with GAAP, (c) any cancellation-of-debt income
resulting from repurchases or exchanges of Indebtedness after the Closing Date,
(d) cash gains from Asset Sales and (e) any other noncash income (excluding any
items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical to clause (h) above), all as determined on a consolidated basis.

“Consolidated Forecast” has the meaning assigned to such term in
Section 6.14(c).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the

 

11



--------------------------------------------------------------------------------

extent that any such income is actually received by Holdings or such Subsidiary
in the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of Holdings that is not a Loan Party to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Tangible Assets” means, with respect to Holdings and its
Subsidiaries as of any date, the aggregate of the assets of Holdings and its
Subsidiaries excluding goodwill, patents, trade names, trademarks, copyrights,
franchises, experimental expense (to the extent capitalized), organization
expense (to the extent capitalized) and any other assets properly classified as
intangible assets in accordance with GAAP, as of the date on which the most
recent financial statements were delivered pursuant to Section 6.01(a) or (b)
(or Section 5.01) on a consolidated basis, determined in accordance with GAAP.
In the event that information relating to Consolidated Tangible Assets is not
available as of any date, then the most recently available information will be
used.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Cost-Cutting Transactions” means one or more dispositions of certain assets in
connection with the Borrower’s plan to execute certain profit improvement
projects, in an aggregate amount not to exceed $2,500,000, so long as the
proceeds thereof are used in accordance with the Approved Budget.

“Creditors’ Committee” has the meaning assigned to such term in the definition
of the term “Carve-Out.”

“Cumulative Period” means the period from the Petition Date through the most
recent Week ended.

“Cumulative Thirteen Week Period” means the thirteen-week period through the
Saturday of the most recent Week then ended, or if a thirteen-week period has
not then elapsed from the Petition Date, the Cumulative Period.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the

 

12



--------------------------------------------------------------------------------

Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Derivatives Counterparty” means any financial institution, commodities or stock
exchange or clearinghouse.

“DIP Superpriority Claims” has the meaning assigned to such term in
Section 2.17(a).

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction, but excluding the granting of
Liens permitted by this Agreement and any exercise of remedies in connection
therewith, leases, licenses, sub-leases, sub-licenses and transfers pursuant to
condemnation and similar proceedings) of any property by any Person, including
any such sale, assignment, transfer or other disposal, with or without recourse,
of any notes or accounts receivable or any rights and claims associated
therewith.

 

13



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
that is not Disqualified Capital Stock), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Capital Stock that is not Disqualified Capital Stock), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case,
prior to the date that is ninety-one (91) days after the Scheduled Termination
Date. Notwithstanding the preceding sentence, any Capital Stock that would
constitute Disqualified Stock solely because the holders of that Capital Stock
have the right to require Holdings, or Holdings has the obligation, to
repurchase such Capital Stock pursuant to the terms of the ESOP will not
constitute Disqualified Stock.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“Embargoed Person” shall have the meaning assigned to such term in Section 7.20.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution or the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

“ESOP” means the Appleton Papers Retirement Savings and Employee Stock Ownership
Plan.

“ESOP Component” means the employee stock ownership plan component of the ESOP.

“ESOP Documentation” means the collective reference to (a) the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan (Amended and Restated
Effective as of January 1, 2009), (b) the Amended and Restated Trust Agreement
for the Appleton Papers Inc. Employee Stock Ownership Trust, adopted April 1,
2013 and (c) all amendments, supplements or other modifications to any of the
foregoing, all schedules, exhibits and annexes thereto and all agreements
affecting the terms thereof or entered into in connection therewith.

“ESOP Stock Issuances” means with respect to any period, any issuance of common
stock by Holdings to the ESOP during such period.

“ESOP Trust” means the Appleton Papers Inc. Employee Stock Ownership Trust.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the Eurodollar Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 Page
shall at any time no longer exist, “Eurodollar Rate” means, with respect to each
day during each Interest Period pertaining to Eurodollar Rate Loans comprising
part of the same Borrowing, the rate per annum equal to the average of the
quotations received by the Administrative Agent at which Dollar deposits are
offered by three leading banks in the London deposit market at approximately
11:00 a.m., London, England time, two (2) Business Days prior to the first day
of such Interest Period in the London interbank market for delivery on the first
day of such Interest Period for the number of days comprised therein and in an
amount comparable to its portion of the amount of such

 

15



--------------------------------------------------------------------------------

Eurodollar Borrowing to be outstanding during such Interest Period. “Reuters
Screen LIBOR01 Page” means the display designated on the Reuters 3000 Xtra Page
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Adjusted Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Executive Order” has the meaning specified in Section 5.24(a).

“Existing Cash Management Agreements” means those cash management agreements set
forth on Schedule 1.01(c).

“Existing DIP Agreement” has the meaning assigned to such term in the recitals
hereto.

“Existing DIP Date” means October 2, 2017.

“Existing DIP Loan Documents” means, collectively, the “Loan Documents” as
defined in the Existing DIP Agreement.

“Existing Letters of Credit” means those existing letters of credit described on
Schedule 1.01(b), as may be renewed, extended or otherwise modified from time to
time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

16



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
of the United States arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Final Financing Order” has the meaning specified in Section 4.02(a).

“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fox River Indemnity Arrangements” means the collective reference to the PDC
Environmental Indemnity Agreement, the AWA Environmental Indemnity Agreement,
the Fox River Security Agreement, the Bermuda Company Agreements and the NCR
Agreements.

“Fox River Security Agreement” means the Security Agreement, relating to the AWA
Environmental Indemnity Agreement, dated as of November 9, 2001, among the
Borrower, Holdings and AWA.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

 

17



--------------------------------------------------------------------------------

“Group Members” means the collective reference to Holdings, the Borrower and
their respective Subsidiaries.

“Guarantee and Collateral Agreement” has the meaning specified in
Section 4.01(a)(iii).

“Guarantee and Collateral Agreement (Canada)” has the meaning specified in
Section 4.01(a)(iii).

“Guarantee and Collateral Agreements” means, collectively, the (i) Guarantee and
Collateral Agreement and (ii) the Guarantee and Collateral Agreement (Canada).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 6.09, including, without limitation, Appvion Canada, and each other
Subsidiary of Holdings that shall be required to execute and deliver a Guaranty
or guaranty supplement pursuant to Section 6.09, in each case unless and until
released pursuant to the terms of the Loan Documents. For the avoidance of
doubt, in no event shall (i) PDC Capital Corporation or (ii) any Foreign
Subsidiary (other than a Subsidiary organized under the laws of Canada or any
province thereof) be a Guarantor.

“Guaranty” means the Guaranty made pursuant to the Guarantee and Collateral
Agreements in favor of the Secured Parties, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.09.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, materials, wastes or other pollutants,
including gasoline or petroleum (including crude oil or any fraction thereof or
petroleum distillates), asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, urea-formaldehyde, infectious or medical
wastes and all other substances or wastes of any nature regulated pursuant to
any Environmental Law.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations or commodity agreements or other
similar arrangements designed to protect against fluctuations in commodity
prices, either generally or under specific contingencies.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Entity Transaction” means the consummation of a merger or
consolidation by Holdings with a Specified Person or the acquisition of more
than 50% of the voting power of all Voting Stock of Holdings by a Specified
Person; provided that such transaction does not result in any “person” (as that
term is used in Section 13(d) of the Exchange Act) other than a Specified Person
becoming the Beneficial Owner, directly or indirectly, of more than 50% of the
voting power of all Voting stock of the Borrower; provided further that the
following conditions precedent to such transaction are met: (i) no Default shall
have occurred and be continuing at the time of the proposed transaction or would
result therefrom, (ii) all guaranty and collateral requirements under the Loan
Documents shall have been satisfied with respect to Holdings (or the Specified
Person, in the case of a transaction in which the Specified Person is the
surviving entity), (iii) Holdings (or the Specified Person, in the case of a
transaction in which the Specified Person is the surviving entity) shall own not
less than 100% of the Capital Stock of the Borrower, (iv) in the case of a
transaction in which the Specified Person is the surviving entity, the
Administrative Agent shall have received fully executed assumption documentation
in connection therewith and opinions of counsel, in each case, as reasonably
requested by the Administrative Agent (at the direction of the Required Lenders)
and (v) the Administrative Agent shall have received all documentation and other
information with respect to the Specified Person as may be required by
regulatory authorities or the Administrative Agent’s, and/or such Lender’s
internal policies under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act. In respect of a Holdings Entity Transaction, “Specified Person” means (a) a
special purpose acquisition company having no material operations, operating
assets or liabilities or (b) a “Morris Trust” vehicle or reverse “Morris Trust”
vehicle. For the avoidance of doubt, the surviving entity of any Holdings Entity
Transaction (to the extent not Holdings) shall be deemed to be “Holdings” as if
such entity were an original party to this Agreement and the other Loan
Documents.

 

19



--------------------------------------------------------------------------------

“IDB Loan” means two separate Loan Agreements (as amended or otherwise modified
prior to the date hereof, the “IDB Loan Agreements”), each dated as of August 1,
1997, by and between the Borrower and Village of Combined Locks, Wisconsin,
pursuant to which the Village of Combined Locks, Wisconsin made a loan to the
Borrower with the proceeds of certain Industrial Development Bonds.

“Immaterial Subsidiary” means, at any date of determination, all Foreign
Subsidiaries of Holdings (other than a Subsidiary organized under the laws of
Canada or any province thereof) designated as such in writing by the Borrower to
the Administrative Agent from time to time which does not have either
(a) Consolidated EBITDA that is, when combined with all other Immaterial
Subsidiaries, greater than 5.0% of the Consolidated EBITDA of Holdings and its
Subsidiaries as of the most recent fiscal quarter end for which financial
statements have been delivered under Section 6.01(a) or (b) or (b) total assets
with a book value that are, when combined with all other Immaterial
Subsidiaries, greater than 5.0% of the consolidated total assets of Holdings and
its Subsidiaries as of the most recent fiscal quarter end for which financial
statements have been delivered under Section 6.01(a) or (b). If, at any time and
from time to time after the Closing Date, one or more Subsidiaries shall cease
to qualify as “Immaterial Subsidiaries”, then the Borrower shall, on the date on
which financial statements are due in accordance with Section 6.01(a) or (b),
designate in writing to the Administrative Agent one or more of such
Subsidiaries (which shall cease to constitute “Immaterial Subsidiaries”) as may
be necessary to ensure compliance with this definition.

“Incremental NM Commitment” means, Commitments of the Backstop Party in the
principal amount of $15,000,000 and as may be updated in connection with the
reallocation to Additional Lenders as provided in Section 2.01(b)(ii).

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property, provided that, if recourse in respect of
such Indebtedness is so limited, the amount of such Indebtedness shall be deemed
to be the lesser of the principal amount thereof and the fair market value of
the property encumbered by such Lien as determined in good faith by the Board of
Directors of Holdings), (e) all Capital Lease Obligations and all Synthetic Debt
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
with respect of Disqualified Capital Stock, which in the case of redeemable
preferred Capital Stock shall be deemed to be the liquidation value of such
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an

 

20



--------------------------------------------------------------------------------

existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation
(provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, the amount of such Indebtedness shall be deemed to
be the lesser of the principal amount of such Indebtedness and the fair market
value of the property encumbered by such Lien as determined in good faith by the
Board of Directors of Holdings) and (j) for the purposes of Sections 7.02 and
8.01(e) only, all obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. The amount of any obligation under any Hedge Agreement on any date
shall be deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or Holdings under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign Laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Termination Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day after the end of each
March, June, September and December and the Termination Date.

 

21



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Scheduled Termination Date.

“Interim Availability Amount” means the lesser of (a) $90,000,000 plus PIK
Interest and (b) such amount of Term Loans authorized to be borrowed by the
Borrower pursuant to the terms of the Interim Financing Order.

“Interim Financing Order” has the meaning specified in Section 4.01(e).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution to,
Guarantee Obligation or assumption of debt of, or purchase or other acquisition
of any other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but shall be
reduced by all cash returns of principal or capital received on or prior to the
date of determination (including all cash dividends, cash distributions and cash
repayments in the nature of a return of principal or capital), and except as
otherwise provided therein.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“Lender” means each Lender that holds a Term Loan.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Security Documents, (d) the PJT Letter Agreement, (e) the Administrative Agent
Fee Letter, (f) the Interim Financing Order and (g) the Final Financing Order.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Majority Lender” means certain funds and accounts managed by Franklin Advisers,
Inc. that are Lenders.

“Material Adverse Effect” means any event, condition, circumstance or
contingency occurring since June 30, 2017 or subsequent date, as applicable
(other than as customarily occurs as a result of events leading up to and
following the commencement of the Chapter 11 Cases under Chapter 11 of the
Bankruptcy Code by the Debtors) that, individually or in the aggregate, (a) has
had or would reasonably be expected to have, a material adverse effect on the
business, operations, properties, assets or condition of the Borrower and its
Subsidiaries, taken as a whole or (b) has resulted in, or would reasonably be
expected to result in, a material impairment of the validity or enforceability
of, or a material impairment of the material rights, remedies or benefits
available to Lenders, the Administrative Agent or the collateral agent under any
Loan Document. Notwithstanding the foregoing, (i) the filing of the Chapter 11
Cases (and any defaults under pre-petition agreements, so long as the exercise
of remedies as a result of such defaults are stayed under the Bankruptcy Code or
such agreements are voided or invalidated by the Bankruptcy Court), (ii) events
specifically described in the Declaration of Alan D. Holtz in Support of Chapter
11 Petitions and First Day Motions, dated October 1, 2017, and (iii) the
existence of any claim or liability that is Pre-Petition, unsecured and junior
in priority to the Obligations (each of the foregoing clauses (i), (ii) and
(iii), collectively, the “Chapter 11 Events and Circumstances”), will each not
be deemed to have a Material Adverse Effect.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to (a) any Disposition, (b) issuance of
Indebtedness by Holdings or any of its Subsidiaries, (c) issuance of Capital
Stock by Holdings or any of its Subsidiaries or (d) any proceeds of casualty
insurance or condemnation awards (or payments in lieu thereof) received or paid
to the account of Holdings or any of its Subsidiaries,

 

23



--------------------------------------------------------------------------------

the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary fees and out-of-pocket expenses incurred by Holdings or such
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated Taxes pursuant to subclause (C) exceeds the
amount of Taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess with respect to estimated Taxes
shall constitute Net Cash Proceeds and shall be deemed received as of the date
the determination of such excess with respect to estimated Taxes is made.

“New Letters of Credit” means the letters of credit in an aggregate amount not
to exceed $5,000,000 at any time outstanding, to be issued pursuant to the terms
and conditions of that certain Letter of Credit Agreement, dated as of
February 2, 2018, by and between Borrower and Citizens Bank, N.A.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 11.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor” means any Subsidiary of Holdings (other than the Borrower) that
is not a Guarantor.

“Note” means a Term Loan Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including PIK Interest, interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.24(b).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

24



--------------------------------------------------------------------------------

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings, and
prepayments or repayments of Term Loans, as the case may be, occurring on such
date.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participation Deadline” has the meaning assigned to such term in
Section 2.01(b)(i).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PDC Environmental Indemnity Agreement” means the Fox River PDC Environmental
Indemnity Agreement, dated as of November 9, 2001, between Holdings and the
Borrower, as amended prior to the date hereof and, if in accordance with the
terms hereof, on or after the date hereof.

“Period” means the Prior Week, the Trailing Four Week Period, the Cumulative
Thirteen Week Period or the Cumulative Period, as applicable.

“Permitted Existing Debt” means Indebtedness described on Schedule 7.02.

 

25



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” means (w) in connection with any refinancing of the
Second Lien Notes, new Indebtedness of the Borrower having terms (other than
pricing, subject to the terms of the Prepetition Intercreditor Agreement, if
applicable), taken as a whole, not materially less favorable to the Borrower
than those applicable to the Second Lien Notes or otherwise on then market terms
and conditions for comparable debt issuances, or for senior unsecured notes, as
the case may be (in each case as determined in good faith by the Administrative
Agent), or otherwise acceptable to the Required Lenders; provided that in no
event shall such Indebtedness (a) amortize, or otherwise be subject to scheduled
redemptions, repurchases or other payments of principal or have a final maturity
date that is earlier than the date that is six (6) months after the Scheduled
Termination Date, (b) require prepayments (or mandatory redemptions) in a manner
more extensive than the Second Lien Notes, (c) contain maintenance or other
springing or conditional financial covenants that are more restrictive than this
Agreement, (d) be secured by Liens, if any, that are not subordinated to the
Liens securing the Obligations in a manner at least as favorable to the Lenders
as provided for in the Prepetition Intercreditor Agreement; provided that the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion) may agree to enter into a new intercreditor agreement with the agent
or trustee under such new Indebtedness that is entered into to refinance the
Second Lien Notes to the extent such new intercreditor agreement is in form and
substance satisfactory to the Required Lenders, or (e) contain other terms and
conditions that are more restrictive, taken as a whole, than those under this
Agreement (as determined in good faith by the Required Lenders); (x) in
connection with any refinancing of any Subordinated Indebtedness of the
Borrower, new Subordinated Indebtedness of the Borrower having terms (other than
pricing), taken as a whole, not materially less favorable to the Borrower than
those applicable to the Subordinated Indebtedness being refinanced (as
determined in good faith by the Required Lenders); provided that in no event
shall such Indebtedness (a) amortize, or otherwise be subject to scheduled
redemptions, repurchases or other payments of principal or have a final maturity
date that is earlier than the date that is six (6) months after the Scheduled
Termination Date, (b) be subordinated to the Obligations in a manner less
favorable to the Lenders than the Subordinated Indebtedness being refinanced,
(c) contain maintenance or other springing or conditional financial covenants,
(d) require prepayments or mandatory redemptions in a manner more extensive than
the Subordinated Indebtedness being refinanced or (e) contain other terms and
conditions that are more restrictive, taken as a whole, than those under this
Agreement (as determined in good faith by the Required Lenders); and (y) in
connection with any refinancing of unsecured Indebtedness of the Borrower, new
unsecured Indebtedness of the Borrower having terms (other than pricing), taken
as a whole, not materially less favorable to the Borrower than those applicable
to the unsecured Indebtedness being refinanced or otherwise on then market terms
and conditions for senior unsecured debt securities (in each case as determined
in good faith by the Required Lenders); provided that in no event shall such
Indebtedness (a) amortize, or otherwise be subject to scheduled redemptions,
repurchases or other payments of principal or have a final maturity date that is
earlier than the date that is six (6) months after the Scheduled Termination
Date, (b) require prepayments or mandatory redemptions in a manner more
extensive than the unsecured Indebtedness being refinanced, (c) contain
maintenance or other springing or conditional financial covenants or (d) contain
other terms and conditions that are more restrictive, taken as a whole, than
those under this Agreement (as determined in good faith by the Required
Lenders).

“Permitted Refinancing Debt Documents” means all instruments and other
agreements entered into by Holdings, the Borrower or any Subsidiaries in
connection with any Permitted Refinancing Debt.

 

26



--------------------------------------------------------------------------------

“Permitted Variance” has the meaning assigned to such term in Section 7.01(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning assigned to such term in the recitals hereto.

“PIK Election” has the meaning assigned to such term in Section 2.08(c).

“PIK Interest” has the meaning assigned to such term in Section 2.08(c).

“PJT Letter Agreement” means that certain letter agreement dated September 15,
2017, by and among the Borrower, PJT Partners LP and O’Melveny & Myers LLP.

“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledged Stock” has the meaning specified in the applicable Guarantee and
Collateral Agreement.

“Post-EoD Carve-Out Amount” has the meaning assigned to such term in the
definition of the term “Carve-Out.”

“Prepetition Debt” means the Indebtedness evidenced by the Prepetition First
Lien Credit Agreement, the Second Lien Notes, the IDB Loan, the State of Ohio
Loan and the Receivables Facility.

“Prepetition First Lien Administrative Agent” has the meaning assigned to such
term in the recitals hereto.

“Prepetition First Lien Agents” has the meaning assigned to such term in the
recitals hereto.

“Prepetition First Lien Credit Agreement” has the meaning assigned to such term
in the recitals hereto.

“Prepetition First Lien Lenders” has the meaning assigned to such term in the
recitals hereto.

“Prepetition First Lien Loan Facility” means the “Facility” as defined in the
Prepetition First Lien Credit Agreement.

“Prepetition First Lien Loans” means any extension of credit made by Prepetition
First Lien Lenders under the Prepetition First Lien Credit Agreement.

 

27



--------------------------------------------------------------------------------

“Prepetition First Lien Obligations” shall mean the Indebtedness evidenced by
the Prepetition First Lien Credit Agreement.

“Prepetition First Lien Revolver Agent” has the meaning assigned to such term in
the recitals hereto.

“Prepetition Intercreditor Agreement” means the Intercreditor Agreement, dated
as of November 19, 2013, executed by Holdings, the Borrower, the other Loan
Parties from time to time party thereto, the Prepetition First Lien
Administrative Agent and the collateral agent under the Second Lien Note
Indenture, and as the same may be amended, restated, supplemented, waived and/or
otherwise modified from time to time in accordance with the terms thereof and of
this Agreement.

“Primed Liens” means the existing liens (x) on any Collateral that secures the
obligations of the applicable Debtor under or governed by (i) the Prepetition
First Lien Credit Agreement, (ii) the Second Lien Notes or (iii) the Existing
DIP Agreement.

“Priming Liens” has the meaning assigned to such term in Section 2.17(d).

“Prior Week” means, as of any date of determination, the immediately preceding
week ended on a Saturday and commencing on the prior Sunday.

“Professional Fees” has the meaning assigned to such term in the definition of
the term “Carve-Out”.

“Properties” has the meaning specified in Section 5.17(a).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified IPO” means the first bona fide underwritten public offering by
Holdings of its Capital Stock after the Closing Date pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended, that yields cash gross
proceeds to Holdings of at least $50,000,000.

“Reallocation Date” shall have the meaning specified in Section 2.01(b)(i).

“Receivable” has the meaning specified in the Guarantee and Collateral
Agreements.

“Receivables Facility” means that certain Receivables Purchase Agreement (as
amended or otherwise modified prior to the date hereof, the “Receivables
Facility”), dated as of June 4, 2014, by and among the Borrower, as servicer,
Appvion Receivables Funding I LLC, as seller, the various purchasers from time
to time party thereto, and Fifth Third Bank, as purchaser and administrative
agent.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member.

 

28



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 11.06(c).

“Related Lender” means with respect to any Roll-Up Lender, (i) any of its
Affiliates holding Roll-Up Loans on the date of this Agreement or any other
applicable date of determination in connection with the transactions
contemplated by Section 2.01(b) or (ii) if and to the extent that such Lender is
acting as a “fronting lender” (or similar role) for any Person that is a Roll-Up
Lender, in accordance with the procedures separately agreed among the
Administrative Agent, such Roll-Up Lender, such Lender and any of its
Affiliates.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under Subpart B of PBGC Reg. § 4043.

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held, or deemed held by, any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party and each certification by a Responsible Officer set forth in
any such document shall be deemed given by such Responsible Officer in such
Person’s representational capacity as such Responsible Officer and not in such
Person’s individual capacity.

 

29



--------------------------------------------------------------------------------

“Restricted Junior Debt Payment” has the meaning specified in Section 7.08(a).

“Restricted Payment” has the meaning set forth in Section 7.06.

“Roll-Up Lenders” has the meaning assigned to such term in the Existing DIP
Agreement.

“Roll-Up Loans” has the meaning assigned to such term in the Existing DIP
Agreement.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and any
successor thereto.

“Sale” has the meaning assigned to such term in Section 6.21(a).

“Sale and Leaseback Transaction” means, with respect to Holdings or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
Holdings or such Subsidiary shall sell or transfer property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sale Order” has the meaning assigned to such term in Section 6.21(c).

“Sanctions” has the meaning specified in Section 5.24(b).

“Scheduled Termination Date” means the date that is nine (9) months after the
Existing DIP Date.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Note Documents” means the Second Lien Note Indenture, the Second
Lien Notes, the Second Lien Security Documents and each other document,
instrument or agreement relating to the issuance of the Second Lien Notes, as
the same may be amended, restated, supplemented, waived and/or otherwise
modified from time to time in accordance with the terms thereof, of this
Agreement and of the Prepetition Intercreditor Agreement.

“Second Lien Note Indenture” means the indenture dated as of November 19, 2013,
by and among Holdings, the Borrower, Appvion Canada Ltd., certain of its
Subsidiaries and U.S. Bank National Association, as trustee and as collateral
agent, in connection with the issuance of the Second Lien Notes, as the same may
be amended, restated, supplemented, waived and/or otherwise modified from time
to time in accordance with the terms thereof, of this Agreement and of the
Prepetition Intercreditor Agreement.

“Second Lien Noteholders” means institutions, or affiliates or funds related to
such institutions, who hold the Second Lien Notes.

“Second Lien Notes” means the senior secured second lien notes of the Borrower
issued pursuant to the Second Lien Note Indenture.

 

30



--------------------------------------------------------------------------------

“Second Lien Security Documents” means the collective reference to each security
agreement, pledge agreement, mortgage, deed of trust, collateral agreement,
instrument or other document granting or perfecting a Lien on any asset or
assets of any Person in accordance with the terms of the Prepetition
Intercreditor Agreement to secure the obligations and liabilities of Holdings,
the Borrower and certain of its Subsidiaries under the Second Lien Note
Documents.

“Secured Parties” means, collectively, the Administrative Agent, the Arranger,
the Lenders, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Security Documents.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreements, the Intellectual Property Security Agreement (and any
supplement thereto) and all other security documents hereafter delivered to the
Administrative Agent granting or perfecting a Lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“Stalking Horse” has the meaning assigned to such term in Section 6.21(a).

“State of Ohio Loan” means that certain Loan and Security Agreement (as amended
or otherwise modified prior to the date hereof, the “State of Ohio Loan
Agreement”), dated as of July 1, 2007, by and between the Borrower and the
Director of Development of the State of Ohio on behalf of the State of Ohio,
pursuant to which the State of Ohio made a loan to the Borrower with the
proceeds of certain bonds (the “State of Ohio Loan”).

“Statutory Reserves” means, for any day during any Interest Period for any
Borrowing of Eurodollar Rate Loans, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained, during such Interest Period under regulations issued from time to
time (including “Regulation D,” issued by the FRB (the “Reserve Regulations”) by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Borrowings of Eurodollar Rate Loans shall be deemed to
constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be
available from time to time to any Lender under the Reserve Regulations.

“Subordinated Indebtedness” means Indebtedness of any Group Member that is
subordinated in right to and time of payment to the Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of Holdings.

 

31



--------------------------------------------------------------------------------

“Subsidiary Chapter 11 Cases” has the meaning assigned to such term in the
recitals hereto.

“Superpriority Claim” means a claim against any Loan Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other post-petition claims of the
kind specified in, or otherwise arising or ordered under, any section of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c), 726 (to the extent permitted by law), 1113
and/or 1114 thereof), whether or not such claim or expenses may become secured
by a judgment lien or other non-consensual lien, levy or attachment, other than
the Carve-Out.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a Borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(a).

“Term Loan” means the term loans made to the Borrower pursuant to
Section 2.01(a).

“Termination Date” means the earliest of (a) the Scheduled Termination Date,
(b) forty-five (45) days after the entry of the Interim Financing Order (or such
later date (but in no event later than sixty (60) days after the entry of the
Interim Financing Order) as the Required Lenders (as defined below) may
reasonably agree) if the Final Financing Order (as defined below) has not been
entered prior to the expiration of such period, (c) the substantial consummation
(as defined in Section 1101 of the Bankruptcy Code and which for purposes hereof
shall be no later than the “effective date” thereof) of a plan of reorganization
filed in the Chapter 11 Cases that is confirmed pursuant to an order entered by
the Bankruptcy Court, (d) the consummation of a sale of substantially all assets
of the Loan Parties, and (e) the acceleration of the Loans and the termination
of all Commitments in accordance with the Loan Documents; provided that, if such
date is not a Business Day, the Termination Date shall be the immediately
preceding Business Day.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Trailing Four Week Period” means the four-week period up to and through the
Saturday of the most recent Week then ended, or if a four-week period has not
then elapsed from the Petition Date, the Cumulative Period.

 

32



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the making of the Term Loans and (c) the payment of
the fees and expenses incurred in connection with the consummation of the
foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the Laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(i)(B)(iii).

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Week” means any seven day period commencing on a Sunday and ending on the
immediately following Saturday.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by Law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Winning Bidder” has the meaning assigned to such term in Section 6.21(b).

“Withholding Agent” means the Borrower, Holdings, and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

33



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation” unless already followed by such phrase. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder.” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the audited consolidated balance sheet of Holdings and its
Subsidiaries for the fiscal year ended December 24, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Holdings and its Subsidiaries, including the notes
thereto, except as otherwise required or permitted under GAAP (and subject to
clause (b) below) and disclosed to the Administrative Agent and the Lenders in
the first financial statements in which the change is made.

 

34



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP (or a change by the Loan
Parties in the application thereof) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (or the application
thereof) (subject to the approval of the Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
(or the application thereof).

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Commitments and Term Loans.

(a) Term Loans. Subject to the terms and applicable conditions set forth herein
(including without limitation the conditions set forth in Article IV), each
Lender agrees to make Term Loans to the Borrower during the Availability Period
in an aggregate principal amount not to exceed such Lender’s Commitment;
provided that (i) the aggregate principal amount of Term Loans made prior to the
entry of the Final Financing Order shall not exceed the Interim Availability
Amount and (ii) if for any reason the full amount of any Lender’s Term Loan
Commitment is not fully drawn on the expiration of the Availability Period, the
undrawn portion thereof shall automatically be cancelled and shall terminate
immediately and without further action; provided further that if at any time,
any Lender shall become a Defaulting Lender, the Backstop Party shall assume
such Lender’s Commitment (and such Lender shall remain a Defaulting Lender
notwithstanding such assumption and funding by the Backstop Party). Each
Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans as further provided herein.

 

35



--------------------------------------------------------------------------------

(b) Additional Lenders.

(i) The Backstop Party shall make reallocations of its Commitments, and, to the
extent applicable, Loans, to allow for additional Roll-Up Lenders (other than
the Backstop Party) having Roll-Up Loans as of the Participation Deadline to
become parties to this Agreement as Lenders, with such reallocation to occur no
later than March 28, 2018 (or such later date as may be agreed by the Borrower
and the Required Lenders) (the “Reallocation Date”) (which election to become a
Lender may be exercised though a Related Lender of any such Roll-Up Lender)
(collectively, the “Additional Lenders”) in an amount up to such Lender’s
Applicable Percentage (as defined in and determined under the Existing DIP
Agreement) of Roll-Up Loans. The election of a Roll-Up Lender to become an
Additional Lender shall be exercised in writing by e-mail delivered by such
Roll-Up Lender to PJT Partners, the financial advisor for the Backstop Party,
with a copy to the Administrative Agent at mmccauley@wilmingtontrust.com, at
pilchman@pjtpartners.com, no later March 21, 2018 (the “Participation
Deadline”).

(ii) Upon the Reallocation Date, the Commitments of, and, to the extent
applicable, Loans made by, the Backstop Party shall be reallocated hereunder to
the Additional Lenders with such reallocation to be effective on the
Reallocation Date; provided that, (a) no Additional Lender’s Applicable
Percentage with respect to the Commitments and Term Loans shall exceed the
percentage of Roll-Up Loans held by such Additional Lender as of the
Reallocation Date (without giving effect to any Loans made on or prior to such
date), (b) such allocations and assignments shall not reduce the aggregate
amount of Commitment or reduce the Commitment of any Lender to the extent not
reallocated pursuant to this Section 2.01(b), (c) each Additional Lender shall
have executed and delivered a joinder to this agreement and shall have paid the
Administrative Agent, for the account of the Backstop Party, an amount equal to
the Loans reallocated to such Additional Lender (net of any Upfront Fee payable
to such Additional Lender) and (d) if at any time, any Additional Lender shall
become a Defaulting Lender, the Backstop Party shall assume such Additional
Lender’s Commitment (and such Additional Lender shall remain a Defaulting Lender
notwithstanding such assumption and funding by the Backstop Party). The Lenders,
each Additional Lender, the Agent and the Borrower agree that (w) the
Administrative Agent shall update Schedule 2.01(b) to reflect the reallocation
pursuant to this clause, (x) the reallocation pursuant to this clause shall
constitute a payment in full by the Additional Lenders of the reallocated
portion of the Backstop Party’s Loans and a termination in full of such
reallocated Commitments, (y) the reallocation pursuant to this clause shall
result in such Additional Lender having the outstanding Loans and Commitments as
if such were issued on the Reallocation Date (or within one Business Day
thereafter, if the applicable joinder is effective as of such date) and (z) each
Additional Lender shall make the payments required pursuant to
Section 2.01(b)(ii)(d) to the Administrative Agent, and the Administrative Agent
shall immediately transfer such funds plus the balance of any Upfront Fees held
by the Administrative Agent to the Backstop Party in accordance with its
Applicable Percentages. For the avoidance of doubt, no reallocation shall be
effective until each applicable Lender has made such payments.

(iii) Notwithstanding anything herein to the contrary, prior to any Person
becoming a Lender or being allocated Loans and/or Commitments in connection with
the reallocation set forth in Section 2.01(b)(ii) above, the Administrative
Agent shall have received and be reasonably satisfied with all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT ACT.

 

36



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing of Term Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (New York time) (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans and
(ii) one (1) Business Day prior to the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of at least
$500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $50,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing or a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Eurodollar Rate Loans with an Interest Period of one month. Any
such automatic conversion to Eurodollar Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
unused Commitments in the case of any new Borrowing or otherwise its Applicable
Percentage of the applicable Term Loans, as applicable, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic continuation of
Loans, in each case as described in Section 2.02(a). In the case of the Term
Borrowings on the Closing Date, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon (New York time) on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, 4.02 and
4.03, the Administrative Agent shall make all funds so received available to the
Borrower either by crediting an account of the Borrower maintained with Fifth
Third Bank with the amount of such funds or by wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

 

37



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
only on the last day of an Interest Period for such Eurodollar Rate Loan,
however a Eurodollar Rate Loan may be converted at any time subject to any
applicable breakage fees to be paid by the Borrower. During the existence of a
Default, no Loans may be requested as or converted to Eurodollar Rate Loans or
continued for an Interest Period of longer than one month, in each case, without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurodollar Rate Loans made to the Borrower be
converted to Base Rate Loans on the last day of the then current Interest Period
with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in prime rate used in determining the Base Rate promptly following
the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect in respect
of the Loans.

 

2.03 [Reserved.]

 

2.04 [Reserved.]

 

2.05 Prepayments.

(a) Optional.

(i) [Reserved.]

(ii) Subject to Section 2.07(b) and the last sentence of this
Section 2.05(a)(ii), the Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Loans in whole or in part subject to the payment of the Exit Fee concurrently
therewith; provided that (A) such notice must be received by the Administrative
Agent not later than 10:00 a.m. (New York time) (1) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) one (1) day
prior to the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of at least $500,000 or a
whole multiple of $500,000 in excess thereof (or, if less, the entire principal
amount of the respective Borrowing); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment

 

38



--------------------------------------------------------------------------------

(based on such Lender’s Applicable Percentage). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05 and Section 2.07(b), as applicable.

(b) Mandatory.

(i) [Reserved.]

(ii) Other than in connection with a Cost-Cutting Transaction (solely to the
extent the proceeds thereof are incorporated into the Approved Budget effective
as of the date of the applicable Cost-Cutting Transaction and solely to the
extent such proceeds are used as and when contemplated thereby), if any Loan
Party or any of its Subsidiaries (x) Disposes of any property in a Disposition
constituting an Asset Sale which results in the realization by such Person of
Net Cash Proceeds, (y) receives Net Cash Proceeds of casualty insurance or
condemnation awards (or from payments in lieu thereof) (excluding for purposes
of this clause (y) any Net Cash Proceeds from “Recoveries” (as defined in the
AWA Environmental Indemnity Agreement and the PDC Environmental Indemnity
Agreement), which must be paid to AWA under the terms of the applicable Fox
River Indemnity Arrangements) or (z) incurs or issues any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to 100% of such Net Cash Proceeds within five (5) Business Days of
the receipt thereof by such Person (such prepayments to be applied as set forth
in clause (iii) below); provided, however, that, (A) so long as no Event of
Default shall have occurred and be continuing, with respect to any prepayment of
Term Loans required to be made pursuant to the preceding clause (x) above in
this Section 2.05(b)(ii), subject to the consent of the Required Lenders (in
their sole discretion), if such prepayment would result in the prepayment of one
or more Eurodollar Rate Loans on a day other than the last day of the then
current Interest Period for each such Eurodollar Rate Loan, the Borrower may
defer the relevant portion of such required payment until the last day of the
relevant then current Interest Period of each such applicable Eurodollar Rate
Loan (provided that such deferral period shall in no case exceed sixty
(60) days, provided further that, upon the occurrence of an Event of Default or
the Termination Date during any such deferral period, the Borrower shall
immediately prepay Term Loans in the amount of all Net Cash Proceeds received by
the Borrower and other amounts, as applicable, that are required to be applied
to prepay Loans under this Section 2.05(b)(ii) (without giving effect to this
clause (A)) but which have not previously been so applied) and (B) with respect
to any Net Cash Proceeds of (1) any property constituting an Asset Sale
otherwise required to be applied under preceding clause (x) above in this
Section 2.05(b)(ii), or (2) casualty insurance or condemnation awards (or from
payment in lieu thereof) otherwise required to be applied under preceding clause
(y) above in this Section 2.05(b)(ii), then in each case, subject to the prior
written consent of the Required Lenders (in their sole discretion), such Loan
Party or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets on terms and conditions reasonably agreed to by

 

39



--------------------------------------------------------------------------------

the Required Lenders; and provided further, however, that any Net Cash Proceeds
of, as applicable, Asset Sales or casualty insurance or condemnation awards (or
from payment in lieu thereof) not so reinvested shall be promptly applied if an
Event of Default has occurred and is continuing to the prepayment of the Term
Loans as set forth in this Section 2.05(b)(ii).

 

2.06 [Reserved.]

 

2.07 Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender and all other Obligations on the Termination Date. If the
Stalking Horse is the Winning Bidder, such payment in full shall be effected by
converting the Obligations into, or refinancing the Obligations with the
proceeds of, an exit facility (the “Exit Facility”) for the Stalking Horse with
a maturity date that shall be five (5) years after the closing of the Sale to
the Stalking Horse and subject to other terms acceptable to the Required
Lenders; provided, however, that any Obligations comprising unpaid fees and
expenses of the Administrative Agent shall not be converted but shall be paid in
cash on or before the Termination Date. The Exit Facility will be backstopped by
the Backstop Party, and Lenders will have an opportunity to participate in
proportion to their pro rata shares of the Term Loans.

(b) Any repayment or prepayment of all or any portion of the principal amount of
the Loans, upon any refinancing or replacement of the Loans, any optional or
mandatory prepayment of Term Loans (in whole or in part) pursuant to
Section 2.05(a), Section 2.05(b), Section 2.07(a), or upon acceleration after
the occurrence of an Event of Default, as applicable, in each case shall be
accompanied by an exit fee equal to 1.50% of the aggregate principal amount of
such Loans so repaid or prepaid, as the case may be (the “Exit
Fee”). Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, it is understood and agreed that if the Obligations are
accelerated as a result of the occurrence and continuance of any Event of
Default (including by operation of law or otherwise), the Exit Fee determined,
in the case of acceleration, as of the date of acceleration as if the aggregate
principal amount of the Loans then outstanding were voluntarily prepaid on such
date under Section 2.05(a) will also be due and payable and will be treated and
deemed as though the Loans were prepaid as of such date and shall constitute
part of the Obligations for all purposes herein. The Exit Fee payable in
accordance with this Section 2.07(b) shall be presumed to be equal to the
liquidated damages sustained by the Lenders as the result of the occurrence of
the event giving rise to the payment of the Exit Fee, and Borrower and the other
Loan Parties agree that it is reasonable under the circumstances currently
existing. The Exit Fee shall also be payable in the event the Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means. BORROWER AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE EXIT FEE IN CONNECTION WITH ANY SUCH ACCELERATION. Borrower and the other
Loan Parties expressly agree that (A) the Exit Fee is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (B) the Exit Fee shall be payable notwithstanding
the then prevailing market rates at the time payment is made,

 

40



--------------------------------------------------------------------------------

(C) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Exit Fee, (D) the Loan Parties shall be estopped hereafter from claiming
differently than as agreed to in this Section 2.07(b), (E) their agreement to
pay the Exit Fee is a material inducement to the Lenders to provide the
Commitments and make the Loans hereunder, and (F) the Exit Fee represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of the event giving rise to the payment of the Exit Fee.

 

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (x) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Adjusted
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate and
(y) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of (A) the Base Rate plus (B) the Applicable Rate.

(b) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such amount shall bear interest at a rate per annum equal to in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or any commitment fee payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such amount shall bear interest at a rate per annum equal to the
rate then applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment). Upon the request of the
Required Lenders, while any other Event of Default exists (i.e. from the date
such Event of Default occurred (it being understood that with respect to an
Event of Default related to non-compliance with Section 7.01, the date of
occurrence shall be the applicable date of determination of such Event of
Default in accordance with Section 7.01), until the date such Event of Default
is cured to the satisfaction of the Required Lenders or waiver pursuant to
Section 11.01), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at the rates set forth in the immediately
preceding sentence to the fullest extent permitted by applicable Laws.
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Section 8.01(f), such increase shall occur automatically. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears in cash on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that solely upon the written election of the Backstop
Party (which may be terminated or revoked by the Backstop Party any time upon
the occurrence of an Event of Default but no later than three (3) Business Days
prior to the Interest Payment Date) substantially in the form attached hereto as
Exhibit K delivered to Borrower and the Administrative Agent at least five
(5) Business Days prior to such Interest Payment Date (a “PIK Election”), the
interest payable to the Backstop Party on such Interest Payment Date may be paid
in kind by increasing the outstanding

 

41



--------------------------------------------------------------------------------

principal amount of the Term Loan in respect of which such interest is paid by
an amount equal to such accrued interest, and the amount so added to principal
shall be a Term Loan for all purposes hereunder (such amount, the “PIK
Interest”). Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

2.09 Fees.

(a) Commitment Fee. The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on or before the date that
is three (3) Business Days after the last Business Day of each month (and the
date that is three (3) Business Days after the last day of the Availability
Period), a commitment fee (the “Commitment Fee”) on the daily average unused
amount of the Commitment (whether or not then available) of such Lender during
the preceding month at the rate equal to 0.5% per annum. The Commitment Fee due
to each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the last day of the Availability Period.

(b) The Borrower agrees to pay the following fees in respect of the Term Loans
and Commitments (the “Lender Fees”):

(i) Backstop Fee. To the Administrative Agent, for the account of the Backstop
Party, a backstop fee (the “Backstop Fee”), payable in cash, in an amount equal
to 2.675% of the aggregate Applicable Percentage (as defined in and determined
under the Existing DIP Agreement) of all Roll-Up Lenders other than the Backstop
Party as of the Closing Date multiplied by the aggregate Incremental NM
Commitment of the Backstop Party on the Closing Date, such fee to be earned and
to accrue interest beginning on the Closing Date, and be due and payable on the
earlier of (x) the Termination Date and (y) the unconditional payment in full of
the Obligations (other than inchoate indemnification obligations).

(ii) Upfront Fee. To the Administrative Agent, for the account of each Lender,
an upfront fee (the “Upfront Fee”), payable in cash, in an amount equal to 2.00%
of such Lender’s pro rata share of the Incremental NM Commitment on the Closing
Date, such fee to be earned and to accrue interest beginning on the Closing Date
and be, due and payable on the earlier of (x) the Termination Date and (y) the
unconditional payment in full of the Obligations (other than inchoate
indemnification obligations).

(iii) Exit Fee. To the Administrative Agent, for the account of each Lender, the
Exit Fee, payable in cash, such fee to be earned, due and payable in accordance
with Section 2.07(b).

(c) Other Fees.

(i) The Borrower shall pay to the Administrative Agent for its own account, fees
in the amounts and at the times specified in the Administrative Agent Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed in writing between the
Borrower and the Administrative Agent).

 

42



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Administrative Agent such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed in writing between the
Borrower and the Administrative Agent or Lender, as applicable).

 

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11 Evidence of Debt.

The Term Loans made or deemed made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Term Loans made or deemed made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. Subject to any PIK Election made by the Backstop Party in
accordance with Section 2.08(c), all payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. All payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. (New York time) on the date
specified

 

43



--------------------------------------------------------------------------------

herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Term Loans (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. (New York time), shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans in respect of the relevant Term Loan. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

44



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. With respect to any Loan Party’s Obligations hereunder,
if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder with respect to such Loan Party’s Obligations, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties, in
each case with respect to the Obligations of such Loan Party.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the Loans
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Loans due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Loans due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of the
Loans owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share

 

45



--------------------------------------------------------------------------------

(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Loans owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Loans owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) make such adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Loans then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 [Reserved.]

 

2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to

 

46



--------------------------------------------------------------------------------

such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
applicable conditions set forth in Section 4.01, 4.02 and 4.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with their Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) [Reserved.]

(C) With respect to any Commitment Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Borrower shall not be required to pay
the remaining amount of any such fee.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be
funded in accordance with the Commitments; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16 Payment of Obligations; No Discharge; Survival of Claims

(a) Subject to the provisions of Section 8.01, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Loan Parties under
this Agreement or any of the other Loan Documents, the Lenders and the other
Secured Parties shall be entitled to immediate payment of such Obligations
without further application to or order of the Bankruptcy Court.

 

47



--------------------------------------------------------------------------------

(b) Each Loan Party agrees that to the extent that the Obligations hereunder
have not been satisfied in full in cash (other than contingent indemnity or
expense reimbursement obligations) and the Commitments terminated, (i) its
Obligations arising hereunder shall not be discharged by the entry of any order
of the Bankruptcy Court, including but not limited to an order confirming any
Chapter 11 plan or plans filed in any or all of the Chapter 11 Cases and
(ii) the DIP Superpriority Claim granted to the Administrative Agent and the
Lenders pursuant to the Financing Orders and described in Section 2.17 and the
Liens granted to the Administrative Agent pursuant to the Financing Orders and
described in Section 2.17 shall not be affected in any manner by the entry of
any order of the Bankruptcy Court confirming any such plan.

 

2.17 Security and Priorities.

All of the Obligations shall, subject to the Carve-Out, at all times:

(a) Pursuant to Section 364(c)(1) of the Bankruptcy Code, constitute allowed
superpriority administrative expense claims against the Debtors (without the
need to file any proof of claim) with priority over any and all claims against
the Debtors, now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expenses of the kind specified
in Sections 503(b) and 507(b) of the Bankruptcy Code and any and all
administrative expenses or other claims arising under Sections 105, 326, 328,
330, 331, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the
Bankruptcy Code (including any adequate protection obligations), whether or not
such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment, which allowed claims (the “DIP
Superpriority Claims”) shall for purposes of Section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under section
503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be
payable from and have recourse to all pre- and post-petition property of the
Debtors and all proceeds thereof (excluding claims and causes of action under
Sections 502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code
(collectively, “Avoidance Actions”) but including, effective upon entry of the
Final Financing Order, Avoidance Proceeds), subject only to the Liens thereon
and the Carve-Out. The DIP Superpriority Claims shall be entitled to the full
protection of Section 364(e) of the Bankruptcy Code in the event that the
Interim Financing Order (or, after entry thereof, the Final Financing Order) or
any provision thereof is vacated, reversed, amended or otherwise modified, on
appeal or otherwise.

(b) Pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by (i) a
valid, perfected, continuing, enforceable, non-avoidable first priority security
interest and lien on the Collateral of each Debtor, to the extent such
Collateral is not subject to valid, perfected and non-avoidable liens permitted
under the Prepetition First Lien Credit Agreement as of the Petition Date,
subject only to the Carve-Out.

(c) Pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by a valid,
perfected, continuing, enforceable, non-avoidable security interest and lien on
the Collateral of each Debtor, to the extent that such Collateral, as
applicable, is subject to Permitted Prior Senior Prepetition Liens and/or the
liens of Domtar referenced in paragraph 14(c) of the Final Financing Order (as
defined in the Existing DIP Agreement), subject as to priority to Prepetition
Prior Liens and the Carve-Out.

 

48



--------------------------------------------------------------------------------

(d) Pursuant to Section 364(d)(1) of the Bankruptcy Code, be secured by a
perfected first priority priming security interest and lien on the Collateral of
each Debtor (the “Priming Liens”) to the extent that such Collateral is subject
to the Primed Liens, which Priming Liens pursuant to this clause (d) shall, for
the avoidance of doubt, be senior to (x) any current and future liens granted on
such property of (i) the Prepetition First Lien Lenders under the Prepetition
First Lien Credit Agreement and the other “secured parties” referred to therein
(the “Prepetition First Lien Credit Agreement Primed Parties”), (ii) the holders
of Second Lien Notes and the other “secured parties” under the Second Lien Notes
Indenture and related security agreements (the “Second Lien Notes Primed
Parties”), and (iii) the lenders under the Existing DIP Agreement and the other
“secured parties” under the Existing DIP Agreement and related security
agreements, and (y) any liens granted to provide adequate protection in respect
of any of the Primed Liens; provided that the liens pursuant to this clause
(d) shall be subject as to priority only to (x) the Carve-Out and (y) Permitted
Liens described in Section 7.03(s) on cash collateral securing obligations under
Cash Management Agreements.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law (including FATCA). If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
and Holdings shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower and Holdings. The Borrower and
Holdings shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower and Holdings. The Borrower and Holdings
shall, jointly and severally, indemnify each Recipient, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(d) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or Holdings has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower and
Holdings to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority pursuant to this Section 3.01, the Borrower or
Holdings, as the case may be, shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower or Holdings, as applicable, and the
Administrative Agent at the time or times reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower, Holdings or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower, Holdings or the Administrative Agent as will enable the Borrower,
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B), (ii)(D) and (ii)(E)
below) shall not be required if in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

50



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is not
subject to U.S. federal backup withholding tax;

(B) any Foreign Lender shall deliver to the Borrower, Holdings and the
Administrative Agent (in such number of copies as shall be requested by the
Recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower, Holdings or the Administrative Agent), to the extent it
is legally entitled to do so, whichever of the following is applicable.

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or Form
W-8BEN-E, as applicable (or successor form), establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or Form W-8BEN-E, as applicable (or successor
form),establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower or Holdings within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or Form W-8BEN-E, as
applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

 

51



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, Holdings and the Administrative Agent (in such number
of copies as shall be requested by the Recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower, Holdings or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower, Holdings and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower, Holdings or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, Holdings and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(E) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, Holdings and the
Administrative Agent in writing of its legal inability to do so.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or Borrower
shall reasonably request, and in a timely fashion, such other documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes, or for information collection and reporting purposes, in such other

 

52



--------------------------------------------------------------------------------

jurisdiction. Each Lender shall promptly (i) notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such
claimed exemption or reduction, or other information provided, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. Additionally, the
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, and in a
timely fashion, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 3.01 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable

 

53



--------------------------------------------------------------------------------

interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled to recover
interest at the Base Rate; provided that, upon any such notice by any Lender
pursuant to this Section 3.02 of the suspension of its obligation to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans, the
Base Rate shall be determined without reference to clause (c) of the definition
of “Base Rate”, and all Base Rate Loans shall be subject to the Base Rate (as so
determined without reference to clause (c) of said definition) until such time
as such suspension of the obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall cease
to be in effect. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Loan or a conversion to or continuation thereof that (a) deposits
are not being offered to banks in the offshore interbank market for such
currency for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining the Adjusted
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Base Rate Loan, or (c) the Adjusted
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended, the Base Rate shall be determined without reference to
clause (c) of the definition of “Base Rate” and all Base Rate Loans shall be
subject to the Base Rate (as so determined without reference to clause (c) of
said definition) until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

54



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section (or Sections
3.01 or 3.05) shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section (or
Sections 3.01 or 3.05) for any increased costs incurred or reductions suffered

 

55



--------------------------------------------------------------------------------

more than nine months prior to the date that such Lender notifies the Borrower
of the Change in Law or other event giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law or other event giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (but not loss of anticipated
profits or margin) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including, with respect to clauses (a), (b) and (c) above, any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04 as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

56



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07 Survival.

Subject to Section 3.04(d), all of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Term Loans.

The obligation of each Lender to make its initial Term Loans hereunder is
subject to satisfaction or waiver by the Required Lenders of the following
conditions precedent on the date of the initial Borrowings under this Agreement:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement in the number requested by the
Required Lenders and the Administrative Agent;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a guarantee, pledge and security agreement (x) as duly executed by the
U.S. Loan Parties (as it may be amended, restated, modified and/or supplemented
from time to time, the “Guarantee and Collateral Agreement”), and (y) as duly
executed by Appvion Canada (as it may be amended, restated, modified and/or
supplemented from time to time, the “Guarantee and Collateral Agreement
(Canada)”; together with the Guarantee and Collateral Agreement, collectively,
the “Guarantee and Collateral Agreements”), together with:

(A) [Reserved];

(B) [Reserved];

 

57



--------------------------------------------------------------------------------

(C) the Interim Order shall have created and perfected a legal, valid,
continuing and enforceable security interest in and Lien upon the collateral set
forth in the Guarantee and Collateral Agreements and such UCC financing
statement and PPSA filings as the Required Lenders may reasonably deem necessary
in order to perfect the Liens created by the Interim Order or Guarantee and
Collateral Agreements shall have been (or substantially concurrently with the
Closing Date shall be) filed;

(D) the control agreements with respect to Deposit Accounts and Securities
Accounts, in each case as referred to in the Guarantee and Collateral Agreements
(to the extent required by the Required Lenders ), duly executed by the
appropriate parties; provided that such agreements may be delivered on a
post-closing basis, but in no case later than sixty (60) days after the Closing
Date unless the Administrative Agent has otherwise agreed in writing; and

(E) evidence that all other action that the Required Lenders deem necessary or
desirable in order to perfect the Liens created under the Guarantee and
Collateral Agreements has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and any landlords’ and bailees’ waiver and
consent agreements reasonably requested by the Required Lenders (to the extent
the same are obtainable using commercially reasonable efforts); provided that
any required (after taking into account the foregoing standard) landlords’ and
bailee waivers and consent agreements may be delivered on a post-closing basis,
but in no case later than sixty (60) days after the Closing Date unless the
Administrative Agent has otherwise agreed in writing).

(iv) Agreement from Guggenheim Securities, LLC (“Guggenheim Securities”) and
satisfactory to the Required Lenders that the financing fee payable to
Guggenheim Securities on account of the increase in the Incremental NM
Commitment provided for in this Agreement shall be credited (to the extent
actually paid and only once) against any restructuring transaction fee or sale
transaction fee payable to Guggenheim Securities pursuant to that certain order
of the Bankruptcy Court approving the retention of Guggenheim Securities in the
Chapter 11 Cases; and

(v) an intellectual property security agreement, in form and substance
satisfactory to the Required Lenders (together with each other intellectual
property security agreement and intellectual property security agreement
supplement, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by each U.S. Loan Party;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

58



--------------------------------------------------------------------------------

(vii) [Reserved];

(viii) a favorable opinion of DLA Piper (Canada) LLP, Canadian counsel to
Appvion Canada, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to the Required Lenders;

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that there have been no events or circumstances since June 30, 2017 that
have had or could be reasonably expected to have, either individually or in the
aggregate (other than as customarily occurs as a result of events leading up to
and following the commencement of the Chapter 11 Cases under Chapter 11 of the
Bankruptcy Code by the Debtors) a Material Adverse Effect; and (B) other than
the Chapter 11 Cases, no actions, suits, investigations or proceedings are
pending, or to the knowledge of the Borrower, threatened in writing in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected, either individually or in the aggregate (other than as customarily
occurs as a result of events leading up to and following the commencement of the
Chapter 11 Cases under Chapter 11 of the Bankruptcy Code by the Debtors) to have
a Material Adverse Effect;

(x) [Reserved];

(xi) [Reserved];

(xii) the NM Term Loan Obligations (as defined in the Existing DIP Agreement)
contemplated to be paid with the Loans deemed made on the Closing Date shall
have been repaid substantially concurrently with the Closing Date; and

(xiii) such other assurances, certificates, documents or consents as the
Administrative Agent or any Lender reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent on or before
the Closing Date shall have been paid or shall be paid concurrently with the
Closing Date and (ii) all fees required to be paid to the Administrative Agent
for the benefit of the Lenders on or before the Closing Date shall have been
paid or shall be paid concurrently with the Closing Date.

(c) The Borrower shall have paid all fees, charges and disbursements of counsel
and financial advisors to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent) to the extent invoiced by the
Administrative Agent and the Lenders prior to or on the Closing Date, or
concurrently with the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower, and such counsel).

(d) The pendency of the Creditors’ Committee’s Motion of the Official Committee
of Unsecured Creditors for Entry of an Order Granting the Committee Standing to
Commence and Prosecute an Action on Behalf of the Debtors’ Estates Against
Administrative Agent for Prepetition First Lien Lenders, Trustee, and Collateral
Agent for the Prepetition Second Lien Noteholders, Administrative Agent for DIP
Lenders, the Prepetition Lender and the DIP Lenders does not constitute a
Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(e) Not later than March 12, 2018 (or such later date as the Required Lenders
may agree), an interim order approving the Loan Documents in form and substance
satisfactory to the Required Lenders in their sole discretion (and to the extent
effecting the rights, duties, benefits, privileges, protections, indemnities or
immunities of the Administrative Agent, the Administrative Agent)(as the same
may be amended, supplemented or modified from time to time after entry thereof
in accordance with the terms hereof, the “Interim Financing Order”) (it being
understood and agreed that an order in the form of Exhibit H shall, if entered
by the Bankruptcy Court, be deemed acceptable to the Required Lenders) shall
have been entered by the Bankruptcy Court, which Interim Financing Order shall,
among other things, (i) have been entered on such prior notice to such parties
as may be satisfactory to the Required Lenders in their sole discretion,
(ii) authorize the Loans, each in the amounts and on the terms set forth herein,
(iii) grant the DIP Superpriority Claim status, (iv) authorize and perfect the
Liens on the Collateral with the priority referred to herein and in the other
Loan Documents, (v) approve the payment by the Debtors of the fees provided for
herein, (vi) approve the repayment in of the Obligations (as defined in the
Existing DIP Agreement) from the proceeds of the Loans, (vii) grant such
adequate protection in respect of the claims secured by the Primed Liens as
shall be acceptable to the Required Lenders in their sole discretion, and
(viii) not have been (A) stayed, vacated or reversed, or (B) amended or modified
except as otherwise agreed to in writing by Administrative Agent and the
Required Lenders in their sole discretion. The Required Lenders shall have
received a signed copy of the Interim Financing Order.

(f) The Administrative Agent and the Lenders shall have received, and the
Lenders shall be reasonably satisfied with, (i) the Approved Budget and (ii) the
Consolidated Forecast.

(g) All necessary governmental and third party consents and approvals necessary
in connection with the making of the Loans and the transactions contemplated
thereby shall have been obtained (without the imposition of any adverse
conditions that are not reasonably acceptable to the Administrative Agent and
the Required Lenders) and shall remain in effect unless non-compliance is
permitted under the Bankruptcy Code; and no Requirements of Law shall be
applicable in the judgment of the Administrative Agent and the Required Lenders
that restrains, prevents or imposes materially adverse conditions upon the Loans
or the transactions contemplated thereby, except to the extent non-compliance is
permitted under the Bankruptcy Code.

(h) Not later than March 12, 2018 (or such later date as the Required Lenders
may agree), the Bankruptcy Court shall have entered an order approving the
Fourth Amendment, which order shall not have been vacated, reversed, modified,
amended or stayed.

(i) Not later than March 12, 2018 (or such later date as the Required Lenders
may agree), the Bankruptcy Court shall have entered the Bid Procedures Order
which order shall not have been vacated, reversed, modified, amended or stayed.

 

60



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 for purposes of determining compliance with the conditions
specified in this Section 4.01, each of the Administrative Agent and each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless, in the case of a Lender, the Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

4.02 Conditions to Borrowings of Term Loans in Excess of Initial Availability
Amount.

The obligations of the Lenders to make Term Loans hereunder that exceed the
Interim Availability Amount are subject to satisfaction of the following
conditions precedent on the date of such Borrowing under this Agreement:

(a) Not later than March 29, 2018 (or such later date as the Required Lenders
may agree), an order approving the Loan Documents in form and substance
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion on a final basis (as the same may be amended, supplemented or
modified from time to time after entry thereof in accordance with the terms
hereof, the “Final Financing Order”) (it being understood and agreed that an
order entered by the Bankruptcy Court substantially in the form of the Interim
Financing Order, granting such additional relief necessary with respect to the
Loans and/or any Guarantee or Collateral in respect thereof, with only such
other modifications as are satisfactory in form and substance to the
Administrative Agent and the Required Lenders in their sole discretion shall, if
entered by the Bankruptcy Court, be deemed acceptable to the Administrative
Agent and the Required Lenders), (i) shall have been entered and in full force
and effect and (ii) shall not have been (A) vacated, reversed, or stayed, or
(B) amended or modified except as otherwise agreed to in writing by the Required
Lenders in their sole discretion.

(b) The Administrative Agent shall have received a signed copy of the Final
Financing Order.

(c) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the date of such Borrowing and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to such Borrowing, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable and documented fees,
out-of-pocket charges and disbursements of (i) O’Melveny & Myers LLP,
(ii) Richards Layton & Finger, P.A., (iii) PJT Partners LP and (iv) Covington &
Burling LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document; provided that any applicable review period provided for
under the Interim Financing Order shall have been satisfied.

 

61



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the date of the applicable Borrowing
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable portion of such Borrowing.

 

4.03 Conditions to all Borrowings.

The obligation of each Lender to honor any Request for Borrowing (including the
initial Borrowing on the Closing Date, but other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (or, if the applicable representation and warranty is
already subject to a materiality standard, shall be true and correct in all
respects) on and as of the date of such Borrowing, except to the extent that
such representations and warranties specifically relate to an earlier date, in
which case they shall be true and correct in all material respects (or, if the
applicable representation and warranty is already subject to a materiality
standard, shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.03, the representations and
warranties contained in Section 5.01 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall then exist, or shall exist after giving effect to such
proposed Borrowing and any application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.

(d) The making of such Borrowing shall not result in the Total Outstandings made
under this Agreement exceeding the amount authorized at such time by the Interim
Financing Order or the Final Financing Order, as applicable.

(e) The Interim Financing Order or, after entry thereof, the Final Financing
Order, shall be in full force and effect and shall not have been vacated,
reversed or stayed.

(f) No trustee or examiner having expanded powers shall have been appointed,
with respect to the Loan Parties, any of their subsidiaries or their respective
properties.

(g) The making of such Borrowing shall not violate any Requirement of Law
(except to the extent non-compliance is permitted under the Bankruptcy Code) and
shall not be enjoined temporarily, preliminarily or permanently.

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the relevant conditions specified in Sections 4.02(a) and (b) have
been satisfied on and as of the date of the applicable Borrowing.

 

62



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each of Holdings and the Borrower hereby, jointly and
severally, represents and warrants to each Administrative Agent and each Lender
that:

 

5.01 Financial Condition.

The audited consolidated balance sheets of Holdings and its consolidated
subsidiaries as at January 1, 2015, December 31, 2015 and December 29, 2016, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from PricewaterhouseCoopers LLC present fairly in all material respects
the consolidated financial condition of Holdings and its consolidated
subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Holdings and its consolidated
subsidiaries as at June 30, 2017, and the related unaudited consolidated
statements of income and cash flows for the quarterly period ended on such date,
present fairly in all material respects the consolidated financial condition of
Holdings and its consolidated subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the quarterly
period then ended (subject to normal year-end audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). During the period
from the date of the most recent audited consolidated balance sheet delivered
pursuant to this Section 5.01 to and including the Closing Date, there has been
no Disposition by Holdings of any material part of its business or property.

 

5.02 No Change.

Other than the Chapter 11 Events and Circumstances, since the Existing DIP Date,
there have been no developments or events that have had or could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

5.03 Corporate Existence; Compliance with Law.

Each Group Member (a) is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) except where failures to be so qualified could not
reasonably be expected either individually or in the aggregate to have a
Material Adverse Effect, is duly qualified as a foreign entity and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, (d) is in compliance with its Organization Documents, and
(e) except to the extent that the failures to comply therewith could not
reasonably be expected either individually or in the aggregate to have a
Material Adverse Effect, is in compliance with all other Requirements of Law, in
each case, except where failure or non-compliance is permitted by the Bankruptcy
Code.

 

63



--------------------------------------------------------------------------------

5.04 Power; Authorization; Enforceable Obligations.

Subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), (a) each Loan Party has the power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to obtain extensions of credit hereunder,
(b) each Loan Party has taken all necessary organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement, (c) no consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Transactions
and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices, which have
been obtained or made and are in full force and effect, (ii) filings required
by, or to perfect the security interests granted pursuant to, the various
Security Documents and (iii) the filings referred to in Section 5.19, (d) each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto, and (e) this Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05 No Legal Bar.

Subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), the execution, delivery and performance of this Agreement and
the other Loan Documents, the Borrowings hereunder and the use of the proceeds
thereof will not violate any (a) material Requirement of Law, (b) Contractual
Obligation or (c) Organization Document of any Loan Party and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such Requirement of Law or any
such Contractual Obligation or Organization Document (other than the Liens
created by the Security Documents). No Requirements of Law or Contractual
Obligations applicable to any Group Member could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

5.06 Litigation.

Other than the Chapter 11 Cases, no litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Loan Party, threatened in writing by or against any Group
Members or against any of their respective properties or revenues that (i) could
reasonably be expected either individually or in the aggregate to have a
Material Adverse Effect or (ii) involve any of the Loan Documents (other than
objections or pleadings that may have been filed in the Chapter 11 Cases with
respect to the Loan Parties seeking authorization to enter into the Loan
Documents and incur the Obligations under this Agreement).

 

64



--------------------------------------------------------------------------------

5.07 No Default.

Except for any such defaults (a) that could not reasonably be expected either
individually or in the aggregate to have a Material Adverse Effect, (b) arising
under any lease that the applicable Debtor has rejected under Section 365 of the
Bankruptcy Code not in prohibition of this Agreement, or (c) arising solely as a
result of the commencement of the Chapter 11 Cases and the effects therefore, no
Group Member is in default under or with respect to any of its Contractual
Obligations. No Default or Event of Default has occurred and is continuing.

 

5.08 Ownership of Property; Liens; Insurance.

Each Loan Party has title in fee simple to, or a valid leasehold interest in,
all its real property described on Schedule 5.08, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.03. The
properties of each Loan Party are insured with financially sound and reputable
insurance companies (as determined by the Borrower in good faith) not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Group Member operates.
Schedule 5.08 sets forth in reasonable detail all insurance policies maintained
by the Group Members as of the Existing DIP Date.

 

5.09 Intellectual Property.

Each Loan Party owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except where failures to
own or license such Intellectual Property could not reasonably be expected
either individually or in the aggregate to have a Material Adverse Effect. No
claims that could reasonably be expected either individually or in the aggregate
to have a Material Adverse Effect, have been asserted or are pending by any
Person challenging or questioning the ownership or use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property owned by
or licensed to any Loan Party, nor does any Loan Party know of any valid basis
for any such claim. To the best knowledge of the Loan Parties, the operation of
the business and use of Intellectual Property by no Loan Party infringes,
misappropriates or otherwise violates the rights of any Person in any material
respect. To the best knowledge of the Loan Parties, there is no infringement,
misappropriation or violation by others of any right of Holdings, the Borrower
or any of its Subsidiaries with respect to any Intellectual Property.

 

5.10 Taxes.

Except as permitted by the Bankruptcy Code, each Group Member has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and all such returns are true, correct and complete in all
material respects. Except as permitted by the Bankruptcy Code, each Group Member
has paid all Taxes shown to be due and payable on said returns other than Taxes
properly contested, as set forth in Section 6.03. No tax Liens (except to

 

65



--------------------------------------------------------------------------------

the extent permitted pursuant to Section 7.03) have been filed prior to the
Closing Date, and, except for any such claims that could not reasonably be
expected either individually or in the aggregate to have a Material Adverse
Effect, to the knowledge of the Loan Parties, no written claims have been
asserted with respect to any such Tax.

 

5.11 Federal Regulations.

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the FRB. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U of the FRB.

 

5.12 Labor Matters.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of any Loan Party,
threatened in writing; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee wages and employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

5.13 ERISA.

Except as a result of the Chapter 11 Events and Circumstances:

(a) Except as set forth on Schedule 5.13(a): (i) neither a Reportable Event nor
an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA) has occurred during the five-year period prior to
the Existing DIP Date with respect to any Plan; (ii) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period; (iii) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the
Existing DIP Date, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount; and (iv) neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in any liabilities under ERISA which could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. To the knowledge of the
Loan Parties, no such Multiemployer Plan is in Reorganization or Insolvent.

(b) Favorable determination or opinion letters have been received prior to the
Closing Date from the Internal Revenue Service with respect to each Plan which
at such time is intended to comply with the provisions of Section 401(a) of the
Code. Prior to the Closing Date, the ESOP received a favorable determination
letter from the IRS that the ESOP is tax-qualified and

 

66



--------------------------------------------------------------------------------

tax exempt under Sections 401(a) and 501(a), respectively, of the Code and that
the ESOP Component is an “employee stock ownership plan”, within the meaning of
Section 4975(e)(7) of the Code. To the knowledge of Holdings and the Borrower,
as of the Closing Date each Plan (including, without limitation, the ESOP)
complies in form and in operation with the requirements of Section 401(a) of the
Code, the relevant provisions of ERISA, and any other applicable Laws, rules,
and regulations required as of the date of this Agreement; provided, however,
that to the extent that the Internal Revenue Service requires amendment of the
ESOP as a condition for the issuance of a future favorable determination letter,
the Borrower will cause the ESOP to be timely amended accordingly.

(c) To the knowledge of the Loan Parties, as of the Closing Date, no Group
Member nor any Commonly Controlled Entity, nor any trustee, administrator, or
fiduciary of any of the Plans, has (i) engaged in a “prohibited transaction,” as
that term is defined in Section 4975 of the Code or Section 406 of ERISA, which
could directly or indirectly subject the applicable Plan or trust or Holdings,
the Borrower or any Commonly Controlled Entity to any liability for a Tax or
penalty imposed by Section 4975 of the Code or Section 502(i) of ERISA, or
(ii) committed a breach of its fiduciary duties (as defined in Section 404 of
ERISA) which could directly or indirectly subject the applicable Plan or trust
or Holdings, the Borrower, or any Commonly Controlled Entity to any liability
under Section 502 of ERISA.

(d) As of the Closing Date, the execution and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement do not
(i) involve a prohibited transaction under Section 406 of ERISA or Section 4975
of the Code for which there is no exemption under Section 408 of ERISA or
Section 4975 of the Code, respectively; (ii) constitute a violation of the
fiduciary responsibility standards imposed by Section 404 of ERISA; or
(iii) adversely affect the qualified status of the ESOP under Sections 401(a) or
4975(e)(7) of the Code.

(e) (i) As of the Closing Date, the ESOP Component is an “employee stock
ownership plan” within the meaning of Section 4975(e)(7) of the Code and the
ESOP is qualified under Section 401(a) of the Code; (ii) the ESOP has been duly
established in accordance with and under applicable Law and the ESOP’s trust is
a tax-exempt trust under Section 501(a) of the Code; (iii) the terms of the ESOP
Documentation comply with the applicable provisions of Title I of ERISA and
(iv) the shares of Capital Stock held by the ESOP Trust are “employer
securities” within the meaning of Section 409(1) of the Code.

(f) As of the Closing Date, Appvion Canada does not contribute to any defined
benefit pension plan.

 

5.14 Investment Company Act; Other Regulations.

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the FRB) that limits its ability to incur
Indebtedness, other than with respect to any such regulations of general
application to companies generally.

 

67



--------------------------------------------------------------------------------

5.15 Subsidiaries.

On the Existing DIP Date, (a) Schedule 5.15 sets forth the name and jurisdiction
of incorporation of each Group Member and, as to each such Group Member, the
percentage of each class of Capital Stock owned by any Loan Party and (b) except
as set forth in the ESOP Documentation, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Group Member, except
as created by the Loan Documents.

 

5.16 Use of Proceeds.

The Borrower will use the proceeds of the Loans solely (a) for working capital
and general corporate purposes of the Loan Parties and their Subsidiaries
consistent with the Approved Budget, including, to refinance in full on the
Closing Date the NM Term Loan Obligations (as defined in the Existing DIP
Agreement) outstanding under the Existing DIP Agreement, (b) to pay fees, costs
and expenses incurred in connection with the transactions contemplated hereby
and (c) other administration costs incurred in connection with the Chapter 11
Cases consistent with the Approved Budget.

 

5.17 Environmental Matters.

Except as, individually or in the aggregate (excluding matters set forth on
Schedule 5.17 as of the Existing DIP Date to the extent described therein),
could not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Hazardous Materials in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding compliance
with or under Environmental Laws with regard to any of the Properties or the
business operated by any Group Member (the “Business”), nor does any Loan Party
have knowledge or reason to believe that any such notice will be received or is
being threatened in writing;

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to liability under, any Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened in writing, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

68



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of any Group
Member in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

5.18 Accuracy of Information, etc.

No statement or information, other than the projections and pro forma financial
information, contained in this Agreement, any other Loan Document, or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the Transactions or the other transactions contemplated by this
Agreement or the other Loan Documents, contained (taken as a whole) as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or, in the case of all such information
(taken as a whole) furnished on or prior to the Closing Date, omitted to state a
material fact necessary to make the statements contained herein or therein at
such time, taken as a whole, not misleading. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the date hereof, there are no facts known to any Loan
Party that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than as customarily occurs as a result of
events leading up to and following the commencement of the Chapter 11 Cases
under Chapter 11 of the Bankruptcy Code by the Debtors) that has not been
expressly disclosed herein, in the other Loan Documents, in any other documents,
certificates and statements furnished to the Administrative Agent, and the
Lenders for use in connection with the Transactions or the other transactions
contemplated hereby and by the other Loan Documents.

 

5.19 Security Documents.

Subject to, and upon entry of, the Financing Orders, the Guarantee and
Collateral Agreements and the Financing Orders are effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof, which shall constitute a fully perfected Lien

 

69



--------------------------------------------------------------------------------

on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreements), in each case prior and
superior in right to any other Person (except as provided in Section 2.17(c)).
Without limiting the foregoing, neither the filing of any UCC-1 financing
statement nor the obtaining of “control” (as defined in the UCC) of Collateral
is required to create or perfect any such security interest or Lien. The
Obligations shall, pursuant to the Interim Financing Order (or the Final
Financing Order, when applicable), be secured by the Liens on the Collateral
described in Section 2.17, which Liens have the priorities described in
Section 2.17.

 

5.20 [Reserved.]

 

5.21 Senior Indebtedness.

The Obligations constitute “Senior Debt” and “Designated Senior Debt” (or any
other defined term having a similar purpose) of the Borrower under the
documentation governing any Subordinated Indebtedness and any Permitted
Refinancing Debt Document. The obligations of each Subsidiary party thereto
under the Guarantee and Collateral Agreements, as applicable, will constitute
“Guarantor Senior Debt” (or any other defined term having a similar purpose) of
such Subsidiary under the documentation governing any Subordinated Indebtedness
and under any Permitted Refinancing Debt Document (if such Subsidiary is an
obligor or guarantor thereunder). There is no other Indebtedness (other than the
Obligations) which has been designated as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of the documentation
governing any Subordinated Indebtedness or for purposes of any Permitted
Refinancing Debt Document.

 

5.22 Reserved.

 

5.23 S Corporation Status.

(a) Prior to the Closing Date, Holdings has qualified and elected to be treated
as an “S Corporation” under Subchapter S of the Code, and on the Closing Date
each Domestic Subsidiary of Holdings (other than any such Subsidiary that is an
“Ineligible Corporation” under Section 1361(b)(2) of the Code) has qualified and
elected to be treated as a “qualified subchapter S subsidiary”, in each case for
U.S. federal income tax purposes and in accordance with all applicable
Requirements of Law.

(b) Prior to the Closing Date, no Governmental Authority has disputed in writing
Holdings’ qualification as an “S Corporation” under Subchapter S of the Code, or
the qualification of each Domestic Subsidiary of Holdings (other than any such
Subsidiary that is an “Ineligible Corporation” under Section 1361(b)(2) of the
Code) as a “qualified subchapter S subsidiary”, in each case for U.S. federal
income tax purposes.

 

5.24 Anti-Terrorism Law; Foreign Corrupt Practices Act.

(a) No Group Member and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirements of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Patriot Act, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada), Part II.1 of the Criminal Code (Canada), the United Nations Act
(Canada) and the Special Economic Measures Act (Canada).

 

70



--------------------------------------------------------------------------------

(b) No Group Member and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Borrowings currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or by any other Governmental Authority under applicable
Anti-Terrorism Laws (collectively, “Sanctions”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to Sanctions.

(c) No Group Member and, to the knowledge of the Loan Parties, no broker or
other agent of any Group Member acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 5.24(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or other applicable Anti-Terrorism Laws, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

(d) No Group Member nor any director or officer, nor to the knowledge of the
Loan Parties, any agent, employee or other Person acting, directly or
indirectly, on behalf of any Group Member, has, in the course of its actions
for, or on behalf of, any Group Member, directly or indirectly (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or the Corruption of
Foreign Public Officials Act (Canada); or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

ARTICLE VI

AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall and shall cause each of its Subsidiaries to:

 

6.01 Financial Statements.

Furnish to the Administrative Agent (who shall then distribute such items to
each Lender):

(a) as soon as available (but only if Holdings is no longer required to make
such filing with the SEC), but in any event within the earlier of (i) 120 days
after the end of each

 

71



--------------------------------------------------------------------------------

fiscal year of Holdings and (ii) five days after such related filing (if any)
with the SEC is due, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, accompanied by a customary management’s discussion and analysis,
by RSM US LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available (but only if Holdings is no longer required to make
such filing with the SEC), but in any event within the earlier of (i) forty-five
(45) days after the end of each of the first three quarterly periods of each
fiscal year of Holdings and (ii) five days after such related filing (if any)
with the SEC is due, the unaudited consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes), accompanied by a customary management’s discussion and analysis.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail, and the financial statement
under paragraph (a) and (b) above shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except for the absence of footnotes in the quarterly statements and as
approved by such accountants or officer, as the case may be, and disclosed
therein). In regard to subsections (a) and (b) of this Section 6.01, the filing
of Forms 10-Q and 10-K with the SEC shall constitute delivery for purposes
thereof (and shall satisfy the information requirements of Section 6.01(a) or
(b) above, as the case may be, and satisfy the time requirements thereof if
filed within the time period required thereby); however, electronic copies of
such reports must still be delivered to the Administrative Agent.

 

6.02 Certificates; Other Information.

Furnish to the Administrative Agent (who shall then distribute such items to
each Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer of Holdings or the
Borrower stating that, to the best of such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) in the case of the financial
statements delivered pursuant to subsections (a) and (b) of Section 6.01, a
Compliance Certificate containing all information and calculations necessary for
determining compliance with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of Holdings, as the case
may be and (iii) in the case of annual financial statements, (x) a listing of
any Asset Sale consummated or entered into during the relevant fiscal year,
(y) to the extent not previously disclosed to the Administrative Agent, a
listing of any registered trademarks, patents and copyrights acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (iii) (or, in the case of the first such list so delivered, since the
Closing Date) and (z) annual insurance certificate updates;

 

72



--------------------------------------------------------------------------------

(b) [Reserved];

(c) [Reserved];

(d) no later than ten (10) Business Days prior to the effectiveness thereof (or,
if such ten (10) Business Day prior notice is not reasonably practicable, five
(5) Business Days or such shorter period as may be acceptable to the
Administrative Agent), copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the Second
Lien Note Indenture, any Subordinated Indebtedness, any Permitted Refinancing
Debt Document or the ESOP Documentation;

(e) without duplication of materials required elsewhere in this Agreement,
within five (5) days after the same are sent, copies of all (i) compliance
certificates and similar reports that Holdings or the Borrower sends to the
holders of any class of its debt securities having an aggregate outstanding
principal amount in excess of $20,000,000 and (ii) reports and registration
statements (if any) which Holdings or the Borrower files with the SEC;

(f) to the extent permitted by Law, promptly upon completion thereof and subject
to the Administrative Agent’s entry into a reliance letter acceptable to the
trustee of the ESOP Trust, copies of any valuation analyses with respect to the
valuation of the common stock of Holdings owned by the ESOP;

(g) promptly upon obtaining knowledge of any such event, a written notice of the
implementation by the applicable insurance carrier under any policy of insurance
in effect with respect to any Collateral of any suspension of coverage
thereunder with respect to any item of Collateral;

(h) promptly upon receipt thereof, copies of all final management letters
identifying a material weakness or significant deficiency submitted by the
independent certified public accountants referred to in Section 5.01 in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of Holdings or its
Subsidiaries made by such accountants; and

(i) promptly, such additional financial and other information as any Lender
through the Administrative Agent may from time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all the

 

73



--------------------------------------------------------------------------------

Borrower Materials that do not contain any material non-public information shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, and the Lenders to treat the
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
their securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 

6.03 Payment of Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material post-Petition Date obligations
of whatever nature (including with respect to Taxes), except where properly
contested, meaning (i) the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member, (ii) no Lien is imposed upon any assets of any Loan Party with
respect to such obligation unless enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute and
(iii) failures to make any such payments could not reasonably be expected either
individually or in the aggregate to have a Material Adverse Effect. For the
avoidance of doubt, nothing herein requires payment of any obligation subject to
the automatic stay of the Bankruptcy Code.

 

6.04 Maintenance of Existence; Compliance.

(i) Preserve, renew and keep in full force and effect its corporate existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Sections 7.04 or 7.05 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) except as
otherwise excused by the Bankruptcy Code, comply with all Contractual
Obligations and Requirements of Law except to the extent that failures to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.05 Maintenance of Property; Insurance.

Subject to any entry of any required orders of the Bankruptcy Court including,
without limitation, the entry of the Interim Financing Order and the Final
Financing Order, as applicable, (a) keep all property (other than property that
is the subject of a Recovery Event) necessary in its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies (as determined by the
Borrower in good faith) insurance on all its property in at least such amounts
(after giving effect to any self-insurance compatible with the following
standards) and against at least such risks (but including in any event general
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

74



--------------------------------------------------------------------------------

6.06 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of records and account in conformity with GAAP and all
material Requirements of Law, (b) during the continuation of any Event of
Default, provide, at the Borrower’s expense, such appraisals of the tangible and
intangible property of the Loan Parties and environmental audits and reports
relating to the real property of the Loan Parties, as the Administrative Agent
may reasonably request (at the direction of the Required Lenders), and
(c) permit representatives of the Administrative Agent (at the direction of the
Required Lenders) to visit and inspect at any reasonable time and upon
reasonable prior notice (at the expense of the Borrower) any of its properties
and examine and make abstracts from any of its books and records and to discuss
the business, operations, properties and financial and other condition of the
Group Members with officers and employees of the Group Members and with their
independent certified public accountants at any reasonable time and upon
reasonable prior notice as often as may reasonably be desired.

 

6.07 Notices.

Promptly give notice to the Administrative Agent upon any Responsible Officer
becoming aware of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) defaults or events of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigations or proceedings that may
exist at any time between any Group Member and any Governmental Authority, that
in either case, could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect;

(c) reserved;

(d) any material notice received by a Group Member related to the commencement
of, or any material development in, (i) any litigation or proceeding affecting
any Group Member, in connection with any applicable Environmental Laws or
Environmental Liability, to the extent such litigation or proceeding (x) is
expected to result in a material change in the Environmental Liability
disclosures in Holdings’ next 10-Q or 10-K filing, or (y) to the extent Holdings
is no longer subject to the SEC filing requirements, is of comparable
materiality (ii) any investigation or audit by the Internal Revenue Service or
the Department of Labor in connection with or related to the ESOP or any ESOP
Document;

(e) any matters that have resulted or could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect (other than as
customarily occurs as a result of events leading up to and following the
commencement of the Chapter 11 Cases under Chapter 11 of the Bankruptcy Code by
the Debtors), including (i) breach or non-performance of, or any default under,
a Contractual Obligation of any Group Member; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Group member and any
Governmental Authority or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Group Member (other than pursuant
to Environmental Laws); and

 

75



--------------------------------------------------------------------------------

(f) as required under the Guarantee and Collateral Agreements:

(i) notice upon the occurrence of any event which could reasonably be expected
to adversely affect a material portion of the Collateral or the security
interests created by the Guarantee and Collateral Agreements;

(ii) a copy of each material demand, notice or document received by it that
challenges the validity or enforceability of more than five percent (5%) of the
aggregate amount of the then outstanding Receivables (as defined in the
Guarantee and Collateral Agreements);

(iii) notice if it knows that any application or registration relating to any
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding any Loan
Party’s ownership of, or the validity of, any Intellectual Property or such Loan
Party’s right to register the same or to own and maintain the same, in each case
if and to the extent such Intellectual Property is material to the aggregate
value of the Collateral; and

(iv) in the event that any Intellectual Property is infringed, misappropriated
or diluted by any Person or Holdings, the Borrower or any of its Subsidiaries
infringes, misappropriates or dilutes the Intellectual Property of any Person,
the applicable Loan Party after it learns thereof, to the extent such
Intellectual Property is material to the aggregate value of the Collateral.

Each notice pursuant to this Section 6.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 

6.08 Environmental Laws.

(a) Comply in all respects with, and ensure compliance in all respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failures to take such
actions could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
the failure to take such actions could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

6.09 Additional Collateral, etc.

(a) Subject to the entry of the Interim Financing Order, with respect to any
property acquired after the Closing Date by any Loan Party (other than (w) any
property which would not have been subject to the Lien created by the Guarantee
and Collateral Agreement as of the Closing Date had such property been owned as
of the Closing Date as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to either of the Guarantee
and Collateral Agreements or such other documents as the Required Lenders deem
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property (subject to Liens permitted to have priority under
Section 2.17(c)), including the filing of Uniform Commercial Code financing
statements or the making of such other filings or recordings in such
jurisdictions as may be required by the Guarantee and Collateral Agreements or
by Law or as may be requested by the Administrative Agent (at the direction of
the Required Lenders).

(b) [Reserved].

(c) Subject to Bankruptcy Court approval, subject to paragraph (d) below, with
respect to any new wholly-owned Domestic Subsidiary, or wholly-owned Foreign
Subsidiary organized under the Laws of Canada or any of its provinces or
territories, organized or acquired after the Closing Date by any Group Member,
promptly (i) execute and deliver to the Administrative Agent such amendments to
either of the Guarantee and Collateral Agreements or other applicable Security
Documents, or such new Security Documents as the Required Lenders deem necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Loan Party, (ii) deliver to
the Administrative Agent the certificates, if any, representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, (iii) cause any such new
wholly-owned Domestic Subsidiary (A) to become a party to either of the
Guarantee and Collateral Agreements, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest in the Collateral described in the
Guarantee and Collateral Agreements prior and superior in right to any other
Person with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
either of the Guarantee and Collateral Agreements or by Law or as may be
requested by the Administrative Agent (at the direction of the Required Lenders)
and (C) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit I, with appropriate insertions and
attachments, (iv) cause any such new Foreign Subsidiary organized under the Laws
of Canada or any of its provinces or territories, (A) to execute and deliver to
the Administrative Agent the Guarantee and Collateral Agreement (Canada) or
other applicable Security Document pursuant to which such Foreign Subsidiary
shall guarantee the Obligations, (B) to execute and

 

77



--------------------------------------------------------------------------------

deliver to the Administrative Agent the Guarantee and Collateral Agreement
(Canada) or other applicable Security Document as the Required Lenders deem
necessary or advisable to grant a Lien to the Administrative Agent, for the
benefit of the Secured Parties, on all property of such Foreign Subsidiary to
secure payment of the Obligations, (C) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest in the Collateral described in the
Guarantee and Collateral Agreement (Canada) or other applicable Security
Document delivered pursuant to the foregoing clause (B) prior and superior in
right to any other Person with respect to such new Subsidiary, including such
filings or other recordings in such jurisdictions as may be required by the
Guarantee and Collateral Agreement (Canada) or other applicable Security
Document or by Law or as may be reasonably requested by the Administrative Agent
(at the direction of the Required Lenders), and (D) to deliver to the
Administrative Agent a certificate of such new Foreign Subsidiary, substantially
in the form of Exhibit I, with appropriate insertions and attachments, with such
modifications relevant to the jurisdiction of such Foreign Subsidiary, as may be
requested by the Administrative Agent (at the direction of the Required
Lenders), and (v) if requested by the Administrative Agent (at the direction of
the Required Lenders), deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Required Lenders.

(d) Notwithstanding anything in this Section 6.09 to the contrary, no Subsidiary
of a Group Member shall provide a guaranty of all or any portion of the
Borrower’s obligations under the Second Lien Note Indenture or any Permitted
Refinancing Debt Document, or grant a Lien on any of its assets to secure any
other the foregoing Indebtedness, unless, prior to or concurrently therewith,
such Subsidiary complies with the requirements of Section 6.09(c).

(e) For the avoidance of doubt, upon the consent of the Required Lenders, this
Section 6.09 shall not apply to an Immaterial Subsidiary.

 

6.10 Security Interests; Further Assurances.

(a) Promptly, upon the reasonable request of the Administrative Agent (at the
direction of the Required Lenders) and subject to Bankruptcy Court approval, at
the Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Required Lenders reasonably
necessary or desirable for the continued validity, enforceability, perfection
and priority of the Liens on the Collateral covered thereby subject to no other
Liens (except Liens Permitted under Section 7.03 and with the priority described
in Section 2.17), or obtain any consents or waivers as may be necessary or
appropriate in connection therewith.

(b) Subject to Bankruptcy Court approval, from time to time execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Administrative Agent may (at the
direction of the Required Lenders) reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any

 

78



--------------------------------------------------------------------------------

additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Loan Party or any Subsidiary
of any Loan Party which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, Holdings and the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from such
Persons for such governmental consent, approval, recording, qualification or
authorization.

 

6.11 Reserved.

 

6.12 Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 5.16.

 

6.13 [Reserved]

 

6.14 Approved Budget; Additional Reporting.

(a) The use of Loans by the Borrower under this Agreement and the other Loan
Documents shall be limited in accordance with the Approved Budget, subject to
the Permitted Variance. The initial Approved Budget delivered by the Borrower to
the Administrative Agent, the Lenders, their financial advisors and their
counsel on the Closing Date shall depict, (i) on a monthly basis, Cash Balances,
Cash Inflows and Cash Outflows, and other information for the period from the
Closing Date through December 31, 2018, and (ii) on a weekly basis, Cash
Balances, Cash Inflows and Cash Outflows, payroll and other information for the
13-week period following the Closing Date (the “Initial Weekly Budget Period”),
and such initial Approved Budget as attached hereto as Exhibit G and is in form
and substance satisfactory to, each of the Lenders and their financial advisors
and counsel in their sole discretion. The Approved Budget shall be updated,
modified or supplemented (with the consent and/or at the request of the Required
Lenders) from time to time, but in any event not less than on a bi-weekly basis
(commencing with the second Thursday following the date hereof), and such
update, modification or supplement shall be in form and detail consistent with
the prior Approved Budget (with the delivery to the Administrative Agent being
made on alternating Thursdays). Notwithstanding anything to the contrary, the
Required Lenders may approve all, none or only a portion of such update,
modification or supplement to the Approved Budget for any period covered by such
update, modification or supplement as determined by the Required Lenders in
their reasonable sole discretion; provided, however, once any period or any
portion of an Approved Budget has been approved it may not later be rejected,
modified or supplemented by the Required Lenders. Upon approval of each such
update, modification or supplement to the Approved Budget or portion thereof by
the Required Lenders in their reasonable sole discretion, the Approved Budget as
so updated, modified or supplemented shall then become the Approved Budget for
all purposes hereunder and under the Final Financing Order. No such update,
modification or supplement to any Approved Budget or portion thereof shall be
effective until so approved. Approval of such update, modification or supplement
or portion thereof shall be

 

79



--------------------------------------------------------------------------------

evidenced by a writing delivered (which may be through electronic transmission)
by the Required Lenders (which may be by their counsel or financial advisors on
their behalves). In the event that any update, modification or supplement to any
Approved Budget or portion thereof is not approved, the existing Approved
Budget, without giving effect to such update, modification or supplement to the
extent not approved, shall remain in effect. Each update, modification or
supplement to an Approved Budget delivered to the Administrative Agent shall be
accompanied by such supporting documentation as reasonably requested by the
Lenders.

(b) The Borrower shall deliver to the Administrative Agent and PJT Partners LP
on or before 11:59 p.m. (New York time) on Thursday of each Week (unless such
day is not a Business Day, in which event the next succeeding Business Day): (i)
a compliance certificate, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, signed by a Responsible Officer
certifying that no Default or Event of Default has occurred and is continuing
or, if such a Default or Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) a consolidated accounts payable aging report as of the
Friday of the Prior Week, (iii) a Budget Variance Report, (iv) copies of any
notices received in connection with the Second Lien Notes and (v) such other
information as may be reasonably requested by the Administrative Agent or the
Lenders. Each of the foregoing shall be in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders.

(c) The Borrower shall deliver to the Administrative Agent and PJT Partners LP
on or before 5:00 p.m. (New York time) on Friday of each Week (unless such day
is not a Business Day, in which event the next succeeding Business Day) a cash
flow forecast for the 13-week period beginning on the previous Monday (the
“Consolidated Forecast”), with supporting detail and documentation, in form and
detail reasonably satisfactory to the Required Lenders.

(d) Administrative Agent and Lenders (i) may assume that the Borrower will
comply with the Approved Budget (subject to the Permitted Variance), (ii) shall
have no duty to monitor such compliance and (iii) shall not be obligated to pay
(directly or indirectly from the Collateral other than indirectly through the
funding of the Loans) any unpaid expenses incurred or authorized to be incurred
pursuant to any Approved Budget. The line items in the Approved Budget for
payment of interest, expenses and other amounts to the Administrative Agent and
the Lenders are estimates only, and the Borrower remains obligated to pay any
and all Obligations in accordance with the terms of the Loan Documents, and the
Interim Financing Order and Final Financing Order. Nothing in any Approved
Budget (including any estimates of a loan balance in excess of borrowing base
restrictions) shall constitute an amendment or other modification of any Loan
Document or any of the availability restrictions or other lending limits set
forth therein.

 

6.15 Post-Closing Actions.

Deliver to the Administrative Agent:

(a) within sixty (60) days of the Closing Date (or such later date as agreed to
by the Administrative Agent in writing), any landlords’ and bailees’ waiver and
consent agreements reasonably requested by the Administrative Agent (at the
direction of the Required Lenders) (to the extent the same are obtainable using
commercially reasonable efforts).

 

80



--------------------------------------------------------------------------------

(b) (i) within five (5) days of the Closing Date (or such later date as agreed
to by the Required Lenders in writing), evidence that all insurance required to
be maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties (other than Foreign Subsidiaries) that
constitutes Collateral and (ii) within sixty (60) days of the Closing Date, (or
such later date as agreed to by the Administrative Agent in writing),
endorsements to such insurance policies of the Loan Parties naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee thereunder;

(c) within fifteen (15) days of entry of the Final Financing Order (or such
later date as agreed to by the Administrative Agent in writing) use commercially
reasonable efforts to deliver such control agreements with respect to Deposit
Accounts (other than Permitted Unperfected Accounts (as defined in the Guarantee
and Collateral Agreements)) and Securities Accounts, in each case as referred to
in the Guarantee and Collateral Agreements (in each case, to the extent required
by the Administrative Agent (at the direction of the Required Lenders)), duly
executed by the appropriate parties as the Required Lenders may request;

(d) within fifteen (15) days of entry of the Final Financing Order (or such
later date as agreed to by the Administrative Agent in writing), to the extent
all of the Obligations (as defined in the Existing DIP Agreement) have been
repaid as of such date, use commercially reasonable efforts to cause all
existing mortgages delivered in connection with the Existing DIP Agreement to be
assigned to the Administrative Agent;

(e) within forty-five (45) days of the Closing Date (or such later date as
agreed to by the Required Lenders in writing), the Borrower shall have used
reasonable best efforts to have obtained a public rating with respect to the
Term Loans from S&P or Moody’s;

(a) within fifteen (15) days of entry of the Final Financing Order (or such
later date as agreed to by the Administrative Agent in writing), certificates
representing the Pledged Stock referred to therein accompanied by undated stock
powers executed in blank and instruments evidencing any pledged debt instruments
indorsed in blank;

 

6.16 Senior Indebtedness.

The Borrower will at all times while the Obligations are outstanding, cause such
Obligations to be designated as “Senior Debt” (or any other defined term having
a similar purpose) within the meaning of any agreements governing any
Subordinated Indebtedness of the Borrower.

 

6.17 Financial Advisor.

The Loan Parties shall continuously retain during the term of this Agreement a
restructuring advisor or chief restructuring officer and a financial advisor in
each case which is reasonably satisfactory to the Required Lenders (it being
agreed that AlixPartners and Guggenheim Securities, LLC, respectively, are
reasonably satisfactory to the Required Lenders), and the Loan Parties shall
provide the Lenders and their advisors with reasonable access to the

 

81



--------------------------------------------------------------------------------

Loan Parties’ restructuring and financial advisors; provided that, if a
restructuring advisor, chief restructuring officer or a financial advisor
(including Guggenheim) ceases to be retained, the Borrower will retain a new
restructuring advisor, or chief restructuring officer or financial advisor, as
the case may be, reasonably satisfactory to the Required Lenders within thirty
(30) days (which period may be extended by up to fifteen (15) days with the
approval of the Required Lenders in their sole discretion) of such cessation.

 

6.18 Lender and Advisor Calls.

The Borrower shall arrange for, once per month, upon reasonable prior notice
(unless waived by the Required Lenders), a conference call with the Lenders
discussing and analyzing the financial condition and results of operations of
each of the Loan Parties for the prior fiscal quarter, status of the Chapter 11
Cases and progress in achieving the milestones set forth in Section 6.19, and
the monthly operating report most recently filed with the Bankruptcy Court.

 

6.19 [Reserved].

 

6.20 Certain Other Bankruptcy Matters.

(a) Holdings, the Borrower and the Subsidiaries shall comply (i) in all
respects, after entry thereof, with all of the requirements and obligations set
forth in the Financing Orders, as such order is amended and in effect from time
to time in accordance with this Agreement, (ii) in all respects, after entry
thereof, with each order of the type referred to in clause (b) of the definition
of “Approved Bankruptcy Court Order”, as such orders, if entered by the
Bankruptcy Court, must comply with, and only be modified from time to time in
accordance with, clause (b) of the definition of “Approved Bankruptcy Court
Order,” and (iii) in all material respects, after entry thereof, with the orders
(to the extent not covered by subclause (i) or (ii) above) approving the
Debtors’ “first day” and “second day” relief obtained in the Chapter 11 Cases,
as such orders, if entered by the Bankruptcy Court, must comply with, and only
be modified from time to time in accordance with, clause (c) of the definition
of “Approved Bankruptcy Court Order”.

(b) The Borrower shall provide at least five (5) Business Days’ (or such shorter
notice acceptable to the Required Lenders in their sole discretion) prior
written notice to the Administrative Agent and its advisors prior to any
assumption or rejection of any Debtor’s material contracts or material
non-residential real property leases pursuant to Section 365 of the Bankruptcy
Code, and no such contract or lease shall be assumed or rejected, if such
assumption or rejection adversely impacts (i) the Collateral, any Liens thereon
or any DIP Superpriority Claims payable therefrom (including, without
limitation, any sale or other disposition of Collateral or the priority of any
such Liens or DIP Superpriority Claims) or (ii) any transaction outside of the
ordinary course of business with any Loan Party, if the Required Lenders inform
the Borrower in writing within three (3) Business Days of receipt of the notice
from the Borrower referenced above that they object to such assumption or
rejection, as applicable.

 

82



--------------------------------------------------------------------------------

6.21 Sale Process Milestones.

Achieve each of the milestones set forth below in accordance with the applicable
timing referred to below (or such later dates as approved in writing by the
Required Lenders):

(a) Not later than March 13, 2018, the Bankruptcy Court shall have entered an
order, in form and substance satisfactory to the Administrative Agent and the
Required Lenders, approving the procedures for submission of competing bids with
respect to the sale of substantially all assets of the Loan Parties (the “Sale”
and such order, the “Bid Procedures Order”),which shall provide, among other
things, that the Administrative Agent or its designee, which may include a new
company to be formed or sub-agent to be designated on behalf of the Secured
Parties (the “Stalking Horse”), shall be the stalking horse bidder with respect
thereto.

(b) Not later than April 23, 2018, if at least one qualified competing bid is
received in addition to the Stalking Horse bid, an auction (“Auction”), shall be
held to determine the winning bidder for the Sale (the “Winning Bidder”).

(c) Not later than April 26, 2018, a hearing shall be held on approval of the
Sale, and not later than April 30, 2018, the Bankruptcy Court shall enter an
order, in form and substance satisfactory to the Administrative Agent and the
Required Lenders (the “Sale Order”), approving the Sale to the Winning Bidder
(with such order to provide for (a) the sale of the assets free and clear of
liens, claims and liabilities other than those the Winning Bidder has expressly
chosen to assume, (b) if the Winning Bidder is the Stalking Horse, repayment of
the entire principal amount plus interest of the Obligations at the closing of
the Sale as provided by the Stalking Horse purchase agreement (unless otherwise
agreed in accordance with the terms of the Loan Documents) and (c) if the
Winning Bidder is not the Stalking Horse, repayment of the entire principal
amount plus interest of the Roll-Up Loans together with all other obligations
outstanding under the Existing DIP Loan Documents (other than inchoate
indemnification obligations and unasserted claims for reimbursement) and Loans
together with all other Obligations outstanding under the Loan Documents (unless
otherwise agreed in accordance with the terms of the Loan Documents);

(d) Not later than May 30, 2018, the closing of the Sale shall occur, all
Obligations (including principal (including PIK Interest) and interest thereon)
shall be repaid in full in cash, including by conversion of the Obligations into
the Exit Facility, and if the Winning Bidder is not the Stalking Horse, all
obligations in respect of the Roll-Up Loans (including principal and interest
thereon) together with all other obligations outstanding under the Existing DIP
Loan Documents shall be repaid in full in cash.

 

83



--------------------------------------------------------------------------------

6.22 Agreement with USW.

Obtain the prior written consent of the Required Lenders before any Loan Party
or any other Person on behalf of a Loan Party enters into any agreement or
modification of or supplement to any existing agreement with the United
Steelworkers of America or any affiliate or representative thereof.

ARTICLE VII

NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

7.01 Financial Covenants; Budget Compliance Covenants

(a) Pay any expense or other disbursement other than those set forth in the
Approved Budget outside of the following variances (the “Permitted Variance”);

(i) permit Actual Collections to be less than eighty-five percent (85%) of
Budgeted Collections for any Trailing Four Week Period set forth in the Approved
Budget commencing on the fifth Friday after the Petition Date; provided, that,
if Actual Collections are less than eighty-five percent (85%) of Budgeted
Collections for any Trailing Four Week Period set forth in the Approved Budget
solely as a result of a delay in receipt of one or more identifiable
receivables(s) that were projected to be received during such Trailing Four Week
Period in the Approved Budget, so long as such receivable(s) are received not
more than fourteen (14) days after the end of such Trailing Four Week Period,
such receivable(s) shall be treated as having being received during such
Trailing Four Week Period solely for purposes of compliance with this
Section 7.01(a)(i);

(ii) permit Actual Disbursements to be more than the sum of (A) 115% of Budgeted
Disbursements for any Trailing Four Week Period set forth in the Approved Budget
commencing on the fifth Friday after the Petition Date and (B) the excess of
Budgeted Disbursements over Actual Disbursements for the immediately prior
Trailing Four Week Period (i.e. expenses permitted by the Approved Budged but
not actually dispersed in such period); and

(iii) permit Actual Capital Expenditures to be more than the sum of (A) 115% of
Budgeted Capital Expenditures for any Trailing Four Week Period set forth in the
Approved Budget commencing on the fifth Friday after the Petition Date and
(B) the excess of Budgeted Capital Expenditures over Actual Capital Expenditures
for the immediately prior Trailing Four Week Period (i.e. Capital Expenditures
permitted by the Approved Budged but not actually made in such period).

 

84



--------------------------------------------------------------------------------

7.02 Indebtedness.

Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of Holdings or the Borrower to any of their respective
Subsidiaries, (ii) of the Borrower or any Subsidiary that is a Guarantor to
Holdings or the Borrower or any other Subsidiary, (iii) of any Non-Guarantor to
any Non-Guarantor; provided, in each case, that any such Indebtedness described
in the foregoing clauses (i) through (iii) incurred by a Loan Party to a Group
Member that is not a Loan Party is expressly subordinated to the prior payment
in full in cash of the Obligations;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower and any
Subsidiary that is a Guarantor;

(d) Permitted Existing Debt (excluding such Indebtedness referenced in clauses
(f), (g) and (h) in this section) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.03(g) in an aggregate principal amount
not to exceed the greater of $12,500,000 and 1.5% of Consolidated Tangible
Assets (measured as of the most recent quarter for which a Compliance
Certificate has been delivered pursuant to Section 6.02(a)) at any one time
outstanding;

(f) (i) Indebtedness of the Borrower in respect of the Second Lien Notes under
the Second Lien Note Indenture and, to the extent applicable, any Permitted
Refinancing Debt in connection therewith in an aggregate principal amount not to
exceed $250,000,000, plus any premium payable to holders of the Second Lien
Notes and expenses in each case related to or in connection with the first
incurrence of any such Permitted Refinancing Debt; provided that any such
premium and expenses shall not exceed $25,000,000 in the aggregate and
(ii) Guarantee Obligations of Holdings and any Subsidiary that is a Guarantor in
respect of such Indebtedness;

(g) Indebtedness of the Borrower arising from the New Letters of Credit;

(h) Hedge Agreements (a) in respect of Indebtedness otherwise permitted hereby
that bears interest at a floating rate, so long as such agreements are not
entered into for speculative purposes, (b) in respect of foreign currency
exposure of any Group Member or in respect of energy, raw materials and/or
commodities, so long as, in each case, such agreements are entered into in the
ordinary course of business and not for speculative purposes and (c) Guarantee
Obligations of Holdings and any other Loan Party in respect of such
Indebtedness;

(i) Indebtedness under the AWA Environmental Indemnity Agreement; provided that
such Indebtedness is recourse only to the property described in Section 7.03(i);

 

85



--------------------------------------------------------------------------------

(j) Guarantee Obligations of the Borrower with respect to obligations of
Holdings pursuant to the AWA Environmental Indemnity Agreement;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
(3) Business Days of the incurrence thereof;

(l) Indebtedness of the Borrower or any of its Subsidiaries in respect of
performance bonds and surety bonds incurred in the ordinary course of business;

(m) Indebtedness of the Borrower or any Subsidiary of the Borrower arising from
agreements of the Borrower or a Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn out or other similar
obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets or a Subsidiary of the Borrower permitted
under this Agreement, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition;

(n) Indebtedness in respect of the Existing DIP Agreement;

(o) [Reserved];

(p) additional Indebtedness of Non-Guarantors in an aggregate principal amount
(for all Non-Guarantors) not to exceed $10,000,000 at any one time outstanding;

(q) [Reserved];

(r) Indebtedness of the Borrower or any Loan Party in respect of Cash Management
Agreements (including Existing Cash Management Agreements) entered into in the
ordinary course of business and Guarantee Obligations of Holdings and any Loan
Party in respect of such Indebtedness.

 

7.03 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except for:

(a) Liens for Taxes or assessments not yet due and payable or that are being
properly contested, as set forth in Section 6.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

86



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar encumbrances incurred in the ordinary course of business
that, in the aggregate, do not materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the Existing DIP Date listed on Schedule 7.03,
securing Indebtedness permitted by Section 7.02(d); provided that no such Lien
is spread or otherwise extended to cover any additional property after the
Existing DIP Date and that the amount of Indebtedness secured thereby is not
increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.02(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created simultaneously with, or
within 120 days after, the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) Liens on rights to “Recovery” in favor of AWA pursuant to and as defined in
the AWA Environmental Indemnity Agreement and the PDC Environmental Indemnity
Agreement;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) Liens arising from judgments, decrees or attachments except to the extent
that they give rise to an Event of Default;

(l) licenses, leases or subleases granted to third Persons in the ordinary
course of business not interfering in any material respect with the business of
Holdings or any of its Subsidiaries;

(m) Liens in favor of customs or revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
so long as such Lien covers only the goods being imported;

(n) Liens on the assets of a Non-Guarantor securing Indebtedness incurred by
such Non-Guarantor pursuant to Section 7.02(q);

(o) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Subsidiary or on any asset of any Person that becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of, or in connection
with, such acquisition or such Person becoming a Subsidiary and (ii) such Lien
shall not apply to any other assets;

 

87



--------------------------------------------------------------------------------

(p) Liens securing the Indebtedness under the Existing DIP Agreement;

(q) [Reserved];

(r) [Reserved];

(s) Liens on cash used to cash collateralize the Existing Letters of Credit and
New Letters of Credit; provided that the Existing Letters of Credit permitted
hereunder shall be reduced on a dollar-for-dollar basis promptly upon the
issuance of a New Letter of Credit; provided, further, that the cash collateral
for any New Letter of Credit shall not exceed 102.5% of the aggregate face
amount of such New Letter of Credit;

(t) to the extent such Liens are permitted under, and subject to, the
Prepetition Intercreditor Agreement, Liens securing Indebtedness under the
Second Lien Note Documents and any Permitted Refinancing Debt in respect
thereof;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(v) Liens arising from precautionary Uniform Commercial Code financing statement
filings; and

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business.

 

7.04 Fundamental Changes.

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all of its property or business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any Guarantor (provided
that a Guarantor shall be the continuing or surviving corporation), and
(iii) with respect to any such Subsidiary that is a Non-Guarantor, with or into
any Non-Guarantor;

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) (i) to the Borrower or any Guarantor,
(ii) with respect to any such Subsidiary that is a Non-Guarantor, to any
Non-Guarantor, or (iii) to any other Person in connection with a Disposition
permitted pursuant to Section 7.05;

 

88



--------------------------------------------------------------------------------

(c) [Reserved];

(d) any Non-Guarantor may merge with or into any other Non-Guarantor;

(e) any Immaterial Subsidiary may be liquidated or dissolved;

(f) the Borrower may convert to a Delaware limited liability company; provided
that (i) it shall have given the Administrative Agent not less than ten
(10) Business Days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Administrative Agent
of its intention so to do, clearly describing such change and providing such
other information in connection therewith as the Administrative Agent may
reasonably request, (ii) it shall have taken all action necessary to maintain
the validity, enforceability, perfection and priority of the security interest
of the Administrative Agent for the benefit of the Secured Parties in the
Collateral, if applicable, (iii) it shall promptly provide the Administrative
Agent with certified Organizational Documents reflecting any of the changes
described in the preceding clauses (i) and (ii) and (iv) it shall promptly
notify the Administrative Agent of any change in the location of any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or facility), other than changes in location to a
property subject to a landlord access agreement;

(g) a Holdings Entity Transaction may be consummated; and

(h) any Cost-Cutting Transactions may be consummated, subject to compliance with
Section 7.01(a)(iii).

 

7.05 Disposition of Property.

Voluntarily Dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of the Borrower or any Subsidiary, issue or sell any
shares of the Borrower’s or such Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition of obsolete or worn out property or other assets no longer
used or useful (as reasonably determined by the Borrower and giving effect to
its business plans) in the business of the Borrower and its Subsidiaries in the
ordinary course of business provided that the fair market value of such assets
shall not exceed $100,000 per fiscal year of Borrower;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Sections 7.04, 7.06 and 7.07;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Guarantor to the extent the acquisition thereof is permitted under
Section 7.07;

(e) the Disposition of other property having a fair market value not to exceed
the greater of $12,500,000 and 1.5% of Consolidated Tangible Assets in the
aggregate for any fiscal year of the Borrower; provided that the Net Cash
Proceeds of any Disposition constituting an Asset Sale shall be subject to the
mandatory prepayment provisions of Section 2.05(b);

 

89



--------------------------------------------------------------------------------

(f) the sale of Non-Guarantors or the assets of Non-Guarantors; and

(g) Dispositions in connection with any Cost-Cutting Transactions.

 

7.06 Restricted Payments.

Declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Holdings, the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower and any
Subsidiary that is a Guarantor, ratably according to their respective holdings
of the type of Capital Stock in respect of which such Restricted Payment is
being made;

(b) [Reserved]; and

(c) Subsidiaries of Holdings may pay dividends to permit Holdings or any of its
Subsidiaries to pay corporate overhead expenses incurred in the ordinary course
of business.

 

7.07 Investments.

Make Investments except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Indebtedness and Guarantee Obligations permitted by Section 7.02(c) or (k);

(d) (i) loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$500,000 at any one time outstanding and (ii) additional loans or advances to
newly hired employees of any Group Member of the Borrower in the ordinary course
of business for the purpose of paying relocation expenses of such employees in
an aggregate amount not to exceed $500,000 at any time outstanding;

(e) intercompany Investments by any Group Member in Holdings, the Borrower or
any Subsidiary of the Borrower that, prior to such Investment, is a Guarantor;

(f) [Reserved];

(g) [Reserved];

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

90



--------------------------------------------------------------------------------

(i) [Reserved];

(j) Guarantee Obligations of customary indemnities and insurance for directors
and officers of any Group Member;

(k) [Reserved];

(l) [Reserved];

(m) investments in the form of a cash deposit or prepayment of expenses to
vendors, suppliers and trade creditors so long as such deposits are made and
such expenses are incurred in the ordinary course of business;

(n) deposits of cash with banks or other depository institutions and deposits
required by government agencies or utilities, in each case, in the ordinary
course of business;

(o) [Reserved]; and

(p) other Investments in an aggregate amount not to exceed $5,000,000 at any
time.

 

7.08 Prepayments and Modifications of Certain Debt Instruments or Organization
Documents.

(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Second Lien Notes, any other Indebtedness
having a permitted junior lien, unsecured Indebtedness or other Subordinated
Indebtedness, any Permitted Refinancing Debt or enter into any derivative or
other transaction with any Derivatives Counterparty obligating Holdings, the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of the Second Lien Notes or any
Indebtedness that was incurred prior to the Petition Date (any such action, a
“Restricted Junior Debt Payment”) (other than (i) so long as no Default or Event
of Default shall have occurred or be continuing both before and after giving
effect to such Restricted Junior Debt Payment, the refinancing of any Second
Lien Notes, any other Indebtedness having a permitted junior lien, unsecured
Indebtedness or other Subordinated Indebtedness with applicable Permitted
Refinancing Debt and (ii) Restricted Junior Debt Payments made pursuant to the
Financing Orders or, to the extent not in violation of the Financing Orders, any
other Approved Bankruptcy Court Order then in effect;

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Existing DIP Agreement, the Second Lien Notes, the Second Lien Note Indenture,
the other Prepetition Debt, any other Indebtedness having a permitted junior
lien, unsecured Indebtedness or other Subordinated Indebtedness or any Permitted
Refinancing Debt (other than any such amendment,

 

91



--------------------------------------------------------------------------------

modification, waiver or other change that is permitted by the terms of the
Prepetition Intercreditor Agreement or any subordination agreement applicable
thereto; provided that the terms of the Indebtedness being amended, modified,
waived or otherwise changed, after giving effect to such amendment,
modification, waiver or other change, are not materially less favorable to the
Borrower than those applicable to such Indebtedness before giving effect to such
amendment, modification, waiver or other change; provided, further, that in no
event shall such Indebtedness (a) amortize, or otherwise be subject to scheduled
redemptions, repurchases or other payments of principal or have a final maturity
date that is earlier than the date that is six (6) months after the Scheduled
Termination Date, (b) be subordinated to the Obligations in a manner less
favorable to the Lenders than such Indebtedness before giving effect to such
amendment, modification, waiver or other change, (c) contain maintenance or
other springing or conditional financial covenants, (d) be amended, modified,
waived or otherwise changed so as to require prepayments or mandatory
redemptions in a manner more extensive than the terms of such Indebtedness
before giving effect to such amendment, modification, waiver or other change or
(e) contain other terms and conditions that are more restrictive, taken as a
whole, than those under this Agreement (as determined in good faith by the
Required Lenders));

(c) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Debt” (or any other
defined term having a similar purpose) for the purposes of any agreements
governing any Subordinated Indebtedness of the Borrower or any applicable
Permitted Refinancing Debt Document;

(d) other than any changes necessary solely to implement a Qualified IPO, a
Holdings Entity Transaction or to convert the Borrower to a limited liability
company, amend, supplement, waive or otherwise modify any provision of the
Organization Documents of Holdings, Borrower or its Subsidiaries in a manner
that would be materially adverse to the interests of the Lenders.

 

7.09 Transactions with Affiliates.

Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower,
any other Guarantor or any Wholly Owned Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided that the following shall in any event be permitted: (i) the
arrangements contemplated by the Fox River Indemnity Arrangements;
(ii) customary fees paid to non-officer directors of Holdings and its
Subsidiaries; (iii) employment agreements, employee benefit plans,
indemnification provisions, equity incentive plans and other similar
compensatory arrangements entered into by Holdings and its Subsidiaries with
officers and directors of Holdings and its Subsidiaries in the ordinary course
of business, in each case to the extent that such transactions are otherwise
permitted by this Agreement; (iv) transactions with the ESOP and pursuant to the
ESOP Documentation and the terms hereof; (v) transactions permitted pursuant to
Section 7.04, 7.05(f), 7.06 and 7.07; (vi) transactions among Holdings and its
Subsidiaries to the extent otherwise permitted under this Agreement; (vii) a
Holdings Entity Transaction and any related transactions and documentation in
connection therewith and (viii) a Cost-Cutting Transaction and any related
transactions and documentation in connection therewith.

 

92



--------------------------------------------------------------------------------

7.10 Changes in Fiscal Periods; Accounting Changes.

(a) Permit the fiscal year of Holdings to be other than the 52-week or 53-week
period ending the Saturday nearest December 31 or change Holdings’ method of
determining fiscal quarters.

(b) Make or permit, any change in accounting policies or reporting practices,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld, except changes that are required by GAAP (subject in each
case to the provisions of Section 1.03).

 

7.11 Negative Pledge Clauses.

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party, other than restrictions existing under or by reason of
(a) applicable Law, (b) this Agreement and the other Loan Documents, (c) the
Second Lien Note Indenture, (d) any Permitted Refinancing Debt Document,
(e) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings or a Subsidiary of Holdings,
(f) customary provisions restricting assignment of any licensing agreement
entered into by Holdings or any Subsidiary of Holdings in the ordinary course of
business, (g) the Existing DIP Agreement, and (h) any agreements governing any
Liens otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets subject to such Liens).

 

7.12 Clauses Restricting Subsidiary Distributions.

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) this Agreement or the other
Loan Documents, (ii) applicable Law, (iii) the Prepetition Debt, (iv) any
Permitted Refinancing Debt Document, (v) the debt agreements in connection with
Indebtedness permitted under Section 7.02, (vi) any agreements governing any
Liens otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets subject to such Liens) and (vii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

 

93



--------------------------------------------------------------------------------

7.13 Lines of Business.

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement or that are reasonably related or complementary thereto.

 

7.14 Material Agreements.

(a) Amend, supplement or otherwise modify, or permit, the amendment, supplement
or modification of (pursuant to a waiver, endorsement or otherwise) the terms
and conditions of the Fox River Indemnity Arrangements without the consent of
the Required Lenders or (b) assign any of its rights under the Fox River
Indemnity Arrangements without the consent of the Required Lenders.

 

7.15 [Reserved].

 

7.16 Holding Company Status.

In the case of Holdings, except to the extent required by the Bankruptcy Court,
(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
(u) the Chapter 11 Cases, (v) any activities necessary to implement a
Cost-Cutting Transaction, (w) any activities necessary solely to implement a
Qualified IPO or a Holdings Entity Transaction, (x) its direct or indirect
ownership of the Capital Stock of the Borrower and PDC Capital Corporation,
(y) its ownership by the ESOP and transactions related to the ESOP and pursuant
to the ESOP Documentation or (z) to the exercise of its rights and remedies
under the Acquisition Documentation, (b) incur, create, assume or suffer to
exist any Indebtedness or other liabilities or financial obligations, except
(i) obligations arising by operation of the ESOP Documentation,
(ii) nonconsensual obligations imposed by operation of Law, (iii) pursuant to
the Loan Documents to which it is a party, (iv) Indebtedness permitted under
clauses (b), (f), (g), (h), (i), (j) or (1) of Section 7.02, and (v) obligations
with respect to its Capital Stock, or (c) own, lease, manage or otherwise
operate any properties or assets (including cash (other than cash received in
connection with dividends made to Holdings in accordance with Section 7.06 or
loans or advances to or by Holdings in accordance with Section 7.07 pending any
required application in the manner contemplated by said Sections or cash
received in transactions relating to the ESOP) and Cash Equivalents) other than
the direct ownership of shares of Capital Stock of the Borrower and PDC Capital
Corporation, as the case may be.

 

7.17 PDC Capital Corporation.

In the case of PDC Capital Corporation, conduct, transact or otherwise engage
in, or commit to conduct, transact or otherwise engage in, any business, or
operations other than those incidental to its obligations under the Bermuda
Company Agreements.

 

94



--------------------------------------------------------------------------------

7.18 ESOP Amendments.

Amend or terminate the ESOP without the prior written consent of the
Administrative Agent (at the direction of the Required Lenders), not to be
unreasonably withheld, except that the Borrower or Holdings may amend the ESOP
(a) to the extent required by the Internal Revenue Service in order to obtain a
favorable determination letter with respect to the ESOP, (b) to comply with
changes in the Law, (c) to incorporate administrative and non-economic changes,
(d) to the extent necessary solely to implement a Qualified IPO of a Holdings
Entity Transaction, (e) if required by the Bankruptcy Court, and (f) to
incorporate other changes so long as, with respect to this clause (f), such
changes are not materially adverse to the interests of any of the Administrative
Agent or the Lenders.

 

7.19 [Reserved].

 

7.20 Embargoed Person.

Cause or permit (a) any of the funds or properties of the Loan Parties that are
used to repay the Loans or other Borrowings to constitute property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States or Canadian Law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC or any other Governmental
Authority and/or on any other similar list (“Other List”) maintained by OFAC or
any other Governmental Authority pursuant to any authorizing statute including
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., any Executive Order or
other applicable Anti-Terrorism Laws, or regulation promulgated thereunder, with
the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by applicable Requirements of Law, or the Loans or
other Borrowings made by the Lenders would be in violation of any Requirements
of Law, or (2) the Executive Order, any related enabling legislation or any
other similar executive orders, or (b) any Embargoed Person to have any direct
or indirect interest, of any nature whatsoever in the Loan Parties, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by applicable Requirements of Law or the Borrowings are in
violation of applicable Requirements of Law.

 

7.21 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transactions.

 

7.22 Locations of Collateral.

Except to the extent otherwise permitted to be so transferred hereunder, no Loan
Party shall cause or permit Collateral having a value in excess of $8,500,000 to
be held in jurisdictions outside of the United States or Canada (or any
constituent jurisdiction thereof).

 

7.23 Canadian Pension Plans.

In the case of Appvion Canada or any Loan Party organized under the Laws of
Canada or any of its provinces or territories, contribute to any Canadian
defined benefit pension plan.

 

95



--------------------------------------------------------------------------------

7.24 Additional Bankruptcy Matters.

(a) Assert or prosecute any claim or cause of action against any of the Secured
Parties (in their capacities as such), unless such claim or cause of action is
in connection with the enforcement of the Loan Documents against the
Administrative Agent or Lenders;

(b) Subject to the terms of the Financing Orders and subject to Section 8.01,
object to, contest, delay, prevent or interfere with in any material manner the
exercise of rights and remedies by the Administrative Agent or the Lenders with
respect to the Collateral following the occurrence of an Event of Default; or

(c) Except as expressly provided or permitted hereunder (including, without
limitation, to the extent expressly identified in any line item in the Approved
Budget or pursuant to any “first day” or “second day” orders complying with the
terms of this Agreement) or, with the prior consent of the Required Lenders, as
provided pursuant to any other Approved Bankruptcy Court Order, make any payment
or distribution to any Affiliate that is not a Loan Party or to any insider of
the Company outside of the ordinary course of business.

 

7.25 Other Superpriority Claims.

Incur, create, assume, suffer to exist or permit any Superpriority Claim which
is pari passu with or senior to the DIP Superpriority Claim, except for the
Carve-Out.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

If any of the following events shall occur and be continuing (each, an “Event of
Default”):

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan , or any fee or other amount payable hereunder or under any other
Loan Document, within five (5) days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of (A) any
agreement contained in Sections 6.01, 6.02, clauses (i) and (ii) of
Section 6.04(a) (with respect to Holdings and the Borrower only), 6.05, 6.06,
6.07(a), 6.08, 6.09, 6.10, 6.12, 6.19, 6.20, 6.21, or 6.22, or Article VII of
this Agreement or Section 5.5 of either Guarantee and Collateral Agreement,
(B) any agreement contained in Section 6.14 and, with respect to a default

 

96



--------------------------------------------------------------------------------

referenced in this clause (B), such default shall continue unremedied for a
period of five (5) days, or (C) any agreement contained in Sections 6.03,
6.07(b), (c), (d), (e) and (f), and, with respect to a default referenced in
this clause (C), such default shall continue unremedied for a period of ten
(10) days; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) and such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(i) notice to the Borrower from the Administrative Agent or any Lender and
(ii) a Responsible Officer becoming aware of any such default or the delivery by
a Loan Party of a default notice pursuant to Section 6.07(a); or

(e) any Group Member shall (i) default in making any payment of any
post-petition or unstayed Indebtedness (including any Guarantee Obligation, but
excluding the Loans) or any debtor-in-possession financing on the due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
(excluding (x) a change of control event, which is covered separately under
Section 8.01(k) and (y) an asset sale or similar event in the ordinary course of
business that requires Indebtedness to become due prior to their stated
maturity, but in the case of this clause (y) only to the extent the amount
becoming due is actually repaid), the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless the
same occurs with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or

(f) (i) any Subsidiary that is not an Immaterial Subsidiary shall commence any
case, proceeding or other action other than the Chapter 11 Cases (A) under any
Debtor Relief Law or under any other existing or future Law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any such
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any material Subsidiary that is not a Loan
Party any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against any material
Subsidiary that is not a Loan Party any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial

 

97



--------------------------------------------------------------------------------

part of its assets that results in the entry of an order for any such relief
that shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Loan Party shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party shall not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) reserved; or

(h) one or more post-petition money judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability (to the extent not
paid or fully covered by insurance or a third party indemnity as to which the
relevant insurance company or third party has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within forty-five (45) days
from the entry thereof or the effectiveness of which or the exercise of remedies
as a result of which shall not have been stayed under the Bankruptcy Code;
provided that this clause (h) shall not apply to any matter or circumstance
referenced in clause (m) hereof; or

(i) any of the Loan Documents or Security Documents shall cease, for any reason,
to be in full force and effect (except in accordance with the terms thereof), or
any Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents covering Collateral having a fair
market or book value in excess of $2,500,000 shall cease to be enforceable and
of the same effect and priority purported to be created thereby; or

(j) the Guaranty contained in Section 2 of either Guarantee and Collateral
Agreement shall cease, for any reason (except if such release is in accordance
with the terms thereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert;

(k) (i) prior to the occurrence of a Qualified IPO or a Holdings Entity
Transaction either (x) the ESOP shall cease to have the power to vote or direct
the voting of securities having a majority of the ordinary voting power for the
election of Board of Directors of Holdings (determined on a fully diluted basis)
or (y) the ESOP Trust shall cease to own of record and beneficially greater than
50% of the outstanding Capital Stock of Holdings; (ii) upon and following a
Qualified IPO or a Holdings Entity Transaction, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person or group or its respective
subsidiaries, and any person acting in its capacity as trustee, agent or
fiduciary or administrator of any such plan), other than the ESOP Trust, is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Stock of Holdings representing
more than 35% of the voting power of the total outstanding Voting Stock of
Holdings; (iii) Holdings shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Borrower, free and clear of all consensual Liens (except Liens created by the
Guarantee and Collateral Agreements, the Guarantee and Collateral Agreements (as
defined in the Existing DIP Agreement) and Liens securing the Obligations under
the Second Lien Security Documents in accordance with the Prepetition
Intercreditor Agreement); or (iv) prior to the occurrence of a Qualified IPO or
a Holdings Entity Transaction, the Board of Directors of either Holdings or the
Borrower shall cease to include two independent directors; or

 

98



--------------------------------------------------------------------------------

(l) any Subordinated Indebtedness or the guarantees thereof or any related
Permitted Refinancing Debt or the guarantees thereof, so long as such
Indebtedness is outstanding, shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Subsidiaries party
thereto under the Guarantee and Collateral Agreements as provided in the
documentation governing such Subordinated Indebtedness or any related Permitted
Refinancing Debt Document, as the case may be or any Loan Party, any Affiliate
of any Loan Party, the trustee or agent in respect of any Subordinated
Indebtedness or any related Permitted Refinancing Debt Document, or the holders
of at least 25% in aggregate principal amount of any Subordinated Indebtedness
or any related Permitted Refinancing Debt, as the case may be, shall so assert;
or

(m) (i) AWA shall default in the observance or performance of any agreement
contained in the AWA Environmental Indemnity Agreement, (ii) any of the Fox
River Indemnity Arrangements shall be terminated, held in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force and effect or the Lien created by the Bermuda Security Agreement
shall cease to be enforceable and of the same effect and priority purported to
be created thereby, (iii) any party (other than a Group Member) shall otherwise
default in the observance or performance of any material agreement contained in
the Acquisition Documentation after giving effect to any applicable cure period,
(iv) any party shall default in the observance or performance of any agreement
contained in the Bermuda Company Agreements, or (v) NCR Corp. shall default in
the observance or performance of any agreement contained in the NCR Agreements,
provided, that a default, event or condition described in clause (i), (iii),
(iv) or (v) of this paragraph (m) shall not at any time constitute an Event of
Default unless such default, event or condition could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, taking into
account any mitigating arrangements or agreements that the Borrower has
implemented prior to such default, event or condition; or

(n) the Prepetition Intercreditor Agreement or any provision thereof shall cease
to be in full force and effect, or any Lien securing or purporting to secure
Indebtedness or other obligations owing under the Second Lien Note Indenture
shall, for any reason, cease to be subordinated to the Lien created under the
Security Documents securing the First Lien Obligations under, and as defined in,
the Prepetition Intercreditor Agreement; or

(o) (i) the entry of an order dismissing any of the Chapter 11 Cases or
converting any of the Chapter 11 Cases to a case under Chapter 7 of the
Bankruptcy Code, or any Loan Party files a motion or other pleading seeking
entry of such an order or supports or fails to promptly oppose such dismissal or
conversion;

(ii) a trustee, responsible officer or an examiner having expanded powers under
Section 1104 of the Bankruptcy Code (other than (x) a fee examiner or (y) for
purposes of an investigation pursuant to Sections 1106(a)(3) and (4) of the
Bankruptcy Code) is appointed or elected in the Chapter 11 Cases, any Loan Party
or applies for, consents to, supports, acquiesces in or fails to promptly
oppose, any such appointment, or the Bankruptcy Court shall have entered an
order providing for such appointment, in each case without the prior written
consent of the Required Lenders in their sole discretion;

 

99



--------------------------------------------------------------------------------

(iii) the entry of an order staying, reversing or vacating the Interim Financing
Order or the Final Financing Order or modifying or amending the Interim
Financing Order or Final Financing Order other than in form and substance
satisfactory to the Administrative Agent and the Required Lenders, or any Loan
Party files an application, motion or other pleading seeking entry of such an
order or supports or fails to promptly oppose entry of such an order, in each
case without the prior written consent of the Administrative Agent and the
Required Lenders in their sole discretion;

(iv) the entry of an order in any of the Chapter 11 Cases denying or terminating
use of cash collateral by any of the Loan Parties, and the Loan Parties have not
obtained use of cash collateral (consensually or non-consensually) with the
prior written consent of the Administrative Agent and the Required Lenders;

(v) the entry of an order in any of the Chapter 11 Cases granting relief from
any stay or proceeding (including, without limitation, the automatic stay) so as
to allow any third party to proceed with foreclosure (or the granting of a deed
in lieu of foreclosure or the like) against any assets of the Loan Parties with
a value in excess of $5,000,000 in the aggregate;

(vi) the entry of a final non-appealable order in the Chapter 11 Cases charging
any of the Collateral under Section 506(c) of the Bankruptcy Code against the
Lenders or the commencement of other actions by the Loan Parties that challenges
the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents in any of the Chapter 11 Cases or that is inconsistent with the
Loan Documents;

(vii) without the prior written consent of the Administrative Agent and the
Required Lenders, any Loan Party shall file a motion seeking or take any action
supporting a motion seeking, or the Bankruptcy Court shall enter an order in any
of the Chapter 11 Cases authorizing (x) financing under Section 364 of the
Bankruptcy Code (other than the Loans) or (y) the sale of all or substantially
all of the Loan Parties’ assets unless such order contemplates payment in full
in cash of the Obligations upon the closing of such financing or consummation of
such sale, whether pursuant to a plan of reorganization or otherwise;

(viii) without the consent of the Required Lenders (not to be unreasonably
withheld), the entry of an order in any of the Chapter 11 Cases granting
adequate protection to any other person (which, for the avoidance of doubt,
shall not apply to any payments made pursuant to “first day” or other orders
reasonably acceptable to the Administrative Agent and the Required Lenders);

(ix) termination or expiration of any exclusivity period for any Debtor to file
or solicit acceptances for a plan of reorganization;

(x) the filing or support of any pleading by any Loan Party (or any direct or
indirect parent thereof) seeking, or otherwise consenting to, any of the matters
set forth in clauses (i) through (ix) above, unless such filing or any pleading
is in connection with the enforcement of the Loan Documents against the
Administrative Agent or the Lenders;

 

100



--------------------------------------------------------------------------------

(p) the commencement of any action, including the filing of any pleading, by any
Loan Party or any direct or indirect subsidiary of any Loan Party (or by any
direct or indirect parent of any Loan Party) against any of the prepetition
secured parties with respect to any of the obligations or liens under or with
respect to the Prepetition First Lien Credit Agreement;

(q) the making of any material payments in respect of prepetition obligations
other than (i) to the extent permitted by the Financing Orders or an Approved
Bankruptcy Court Order (including any “first day” orders) in amounts reasonably
satisfactory to the Administrative Agent and Required Lenders (and not otherwise
prohibited by this Agreement or any other Approved Bankruptcy Court Order then
in effect), or (ii) as otherwise agreed to in writing by the Administrative
Agent and Required Lenders;

(r) the entry of the Final Financing Order shall not have occurred within
forty-five (45) days after entry of the Interim Financing Order (or such later
date (but in no event later than sixty (60) days after the entry of the Interim
Financing Order) as the Administrative Agent and the Required Lenders may
reasonably agree);

(s) an order of the Bankruptcy Court granting, other than in respect of the
Loans and the Carve-Out or as otherwise permitted under the applicable Loan
Documents, any claim entitled to superpriority administrative expense claim
status in the Chapter 11 Cases pursuant to Section 364(c)(1) of the Bankruptcy
Code pari passu with or senior to the claims of the Administrative Agent and the
Lenders under the Loan Documents, or the filing by any Loan Party of a motion or
application seeking entry of such an order;

(t) other than with respect to the Carve-Out and the Liens provided for in the
Loan Documents (subject, in the case of the Loans, to the priority set forth in
the Financing Orders and Section 2.17), the Borrower or any other Loan Party
shall create or incur, or the Bankruptcy Court enters an order granting, any
claim on Collateral which is pari passu with or senior to any liens under the
Prepetition First Lien Facility, the adequate protection liens and adequate
protection obligations granted under the Interim Financing Order in
contravention of the lien priorities specified in Section 2.17;

(u) noncompliance by any Loan Party or any of its Subsidiaries with the terms of
the Interim Financing Order or, after entry thereof, the Final Financing Order;

(v) the Loan Parties or any of their Subsidiaries (or any direct or indirect
parent of any Loan Party), or any person claiming by or through any of the
foregoing, shall obtain court authorization to commence, or shall commence, join
in, assist or otherwise participate as an adverse party in any suit or other
proceeding against the Administrative Agent or any of the Lenders regarding the
Loans, unless such suit or other proceeding is in connection with the
enforcement of the Loan Documents against the Administrative Agent or Lenders;
or

(w) (i) a plan of reorganization shall be confirmed in any of the Chapter 11
Cases that is not an Acceptable Plan of Reorganization, or any order shall be
entered which dismisses any of the Chapter 11 Cases and which order (x) does not
provide for termination of the unused Commitments and payment in full in cash of
the Obligations, (y) does not provide for release and exculpatory provisions
relating to the Administrative Agent, the Arranger and the Lenders that

 

101



--------------------------------------------------------------------------------

are satisfactory to the Administrative Agent, the Arrangers and the Required
Lenders and (z) is not otherwise reasonably satisfactory to the Administrative
Agent and the Required Lenders, or (ii) any of the Loan Parties or any of their
Subsidiaries (or any of their direct or indirect parents), shall file, propose,
support, or fail to promptly contest in good faith the filing or confirmation of
such a plan or the entry of such an order; or

(x) any Loan Party (or any direct or indirect parent thereof) shall file any
motion seeking authority to consummate the sale of assets of any Loan Party
(other than any such sale that is permitted under the Loan Documents and other
than in connection with any Cost-Cutting Transaction permitted hereunder)
pursuant to Section 363 of the Bankruptcy Code having a value in excess of
$2,000,000, without the consent of the Required Lenders, or the Borrower shall
file (or fail to oppose) any motion seeking an order authorizing the sale of all
or substantially all of the assets of the Loan Parties (unless such sale would
result in the repayment in full in cash of all Obligations upon consummation
thereof);

then in every event, and at any time thereafter during the continuance of such
event, the Administrative Agent, on behalf of the Lenders, may (and at the
direction of the Lenders, shall), upon written notice to the Borrower and the
Second Lien Representative (A) declare (i) the Commitments to be terminated,
reduced or restricted forthwith to the extent any such Commitments remain the
applicable Loans hereunder (with accrued interest thereon), (ii) all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable
without presentment, demand, protest or any other notices of any kind which are
hereby expressly waived by the Borrower (except as expressly provided above in
this Section 8.01); and (iii) the termination of the Loan Documents as to any
future liability or obligation of the Administrative Agent and Lenders, without
any effect to any liens or obligations provided hereunder; and (B) whether or
not the maturity of the Obligations shall have been accelerated pursuant hereto,
proceed to protect, enforce and exercise all rights and remedies of the
Administrative Agent or the Lenders under this Agreement, any of the other Loan
Documents or applicable law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or the Lenders; provided that with
respect to the enforcement of the Liens purported to be created by any Security
Document or exercise of any other rights or remedies with respect to the
Collateral (including rights to set off or apply any amounts in any bank
accounts that are a part of the Collateral), the Required Lenders or the
Administrative Agent (at the direction of the Required Lender) shall provide the
Borrower and the Second Lien Representative with at least five (5) Business
Days’ written notice prior to taking the action contemplated thereby (the
“Remedies Notice”) (and in any hearing after the giving of such notice, the only
issue that may be raised by any party in opposition thereto being whether, in
fact, an Event of Default has occurred and is continuing) (the “Remedies Notice
Period”); provided, that, no notice shall be required for any exercise of rights
or remedies (x) to block or limit withdrawals from any bank accounts that are a
part of the Collateral (including, without limitation, by sending any control
activation notices to depositary banks pursuant to any control agreement),
except that (a) the Loan Parties shall be permitted to continue to use cash
collateral in the ordinary course of business, including, without limitation,

 

102



--------------------------------------------------------------------------------

for the purchase and sale of raw materials and work-in-process and finished
goods inventory from affiliates, during such five (5)-Business Day notice period
in accordance with the Approved Budget then in effect (without giving effect to
any updates thereto after delivery of such notice, unless consented to by the
Required Lenders in their sole discretion, and subject to conditions to be
agreed in the case of other payments to the Loan Parties’ Affiliates or
insiders) and to fund the Post-EoD Carve-Out Amount, and (b) during such five
(5)-Business Day notice period, any party in interest shall be entitled to seek
an emergency hearing with the Bankruptcy Court and (y) in the event the
Obligations have not been repaid in full in cash on the Scheduled Termination
Date.

 

8.02 Application of Funds.

After the exercise of remedies provided for in Section 8.01 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, ratably, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, ratably, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders and (including fees, charges and disbursements of counsel to the
respective Lenders (including fees and time charges for attorneys who may be
employees of any Lender) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, ratably, to payment of that portion of the Obligations constituting
unpaid principal and accrued and unpaid interest on the Term Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as an agent of such Lender under this Agreement and the other Loan
Documents. Each Lender irrevocably authorizes the Administrative Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents,

 

103



--------------------------------------------------------------------------------

together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any such provisions. Without limiting the generality of the
foregoing, the Administrative Agent is hereby expressly authorized to execute
any and all documents (including releases) with respect to the Collateral and
any rights of the Secured Parties with respect thereto as contemplated by and in
accordance with the provisions of this Agreement and the other Loan Documents.
In performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Parties, in assets in
which, in accordance with the UCC or any other applicable Requirement of Law a
security interest can be perfected by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly following the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions. The
Lenders hereby acknowledge and agree that the Administrative Agent may act,
subject to and in accordance with the terms of the Guarantee and Collateral
Agreements and the other Loan Documents, as the collateral agent for the Secured
Parties.

 

9.02 Administrative Agent in its Individual Capacity.

Each Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as an agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Group Member or
Affiliate thereof as if it were not the Administrative Agent hereunder and
without duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties shall be
administrative in nature. Without limiting the generality of the foregoing:

(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

104



--------------------------------------------------------------------------------

(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability, if the
Administrative Agent is not indemnified to its satisfaction, or that is contrary
to any Loan Document or applicable Requirements of Law including, for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a foreclosure, modification or
termination of property of a Defaulting Lender under any Debtor Relief Law; and

(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose or shall be liable for the failure to
disclose, any information relating to Holdings, the Borrower, any Subsidiary or
any of their respective Affiliates that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof describing such Default
or Event of Default is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (v) the
value or sufficiency of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document. Each party
to this Agreement acknowledges and agrees that the Administrative Agent may from
time to time use one or more outside service providers for the tracking of all
UCC financing statements (and/or other Collateral related filings and
registrations from time to time) required to be filed or recorded pursuant to
the Loan Documents and the notification to the Administrative Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
the Borrower and the other Loan Parties. The Administrative Agent shall not be
liable for any action taken or not taken by any such service provider. None of
the

 

105



--------------------------------------------------------------------------------

Administrative Agent or any of its officers, partners, directors, employees or
agents shall be liable to the Lenders or any other Secured Party for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents. Notwithstanding anything to the contrary set forth herein,
the Administrative Agent shall not be required to take, or to omit to take, any
action under the Loan Documents, unless, upon demand, the Administrative Agent
receives indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all liabilities, costs and expenses that, by reason of such action or
omission, may be imposed on, incurred by or asserted against the Administrative
Agent or any of its officers, partners, directors, employees or agents.

 

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent, or otherwise authenticated by a
proper Person. The Administrative Agent also may rely upon any statement made to
it orally and believed by it to be made by a proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Loan Document by or
through, or delegate any and all such rights and powers to, any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply, without limiting the foregoing, to their
respective activities in connection with the syndication of the Loans provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

106



--------------------------------------------------------------------------------

9.06 Successor Administrative Agent.

The Administrative Agent may resign as such at any time upon at least ten
(10) days’ prior notice to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the
reasonable approval of the Borrower (unless a Default or Event of Default shall
have occurred and be continuing), to appoint a successor administrative agent
from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within ten (10) days
after the retiring administrative agent gives notice of its resignation, then
the retiring administrative agent may, on behalf of the Lenders, appoint a
successor administrative agent, subject to the reasonable approval of the
Borrower (unless a Default or Event of Default shall have occurred and be
continuing), which successor shall be a commercial banking institution organized
under the Laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $500,000,000; provided that if such
retiring administrative agent is unable to find a commercial banking institution
that is willing to accept such appointment and which meets the qualifications
set forth above, the retiring administrative agent’s resignation shall
nevertheless thereupon become effective and the retiring (or retired)
administrative agent shall be discharged from its duties and obligations under
the Loan Documents, and the Lenders shall assume and perform all of the duties
of the Administrative Agent under the Loan Documents until such time, if any, as
the Required Lenders appoint a successor administrative agent.

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring administrative agent, and
the retiring (or retired) administrative agent shall be discharged from its
duties and obligations under the Loan Documents; provided that the retiring
administrative agent shall promptly (i) transfer to such successor all sums,
securities and other items of Collateral held under the Security Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor administrative
agent under the Loan Documents, and (ii) execute and deliver to such successor
administrative agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor administrative agent of the security interests
created under the Security Documents. The fees payable by the Borrower to a
successor administrative agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
an administrative agent’s resignation hereunder, the provisions of this Article
IX, Section 11.04 and Sections 11.08 to 11.15 shall continue in effect for the
benefit of such retiring administrative agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while it was acting as administrative agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it has deemed
appropriate, conducted its own independent investigation of the financial
condition and affairs of the Loan Parties and their Subsidiaries and made its
own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or

 

107



--------------------------------------------------------------------------------

otherwise maintained, on the Platform with respect thereto). Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

 

9.08 Name Agents.

The parties hereto acknowledge that the Arranger holds such title in name only,
and that such title confers no additional rights or obligations relative to
those conferred on any Lender hereunder, other than those rights expressly
provided to or for the benefit of the Arranger hereunder.

 

9.09 Indemnification.

The Lenders severally agree to indemnify the Administrative Agent in its
capacity as such and each of its Related Parties (to the extent not reimbursed
by the Borrower or the Guarantors and without limiting the obligation of the
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 9.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans ) be imposed on, incurred by
or asserted against the Administrative Agent or Related Party in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or
therein, the Transactions or any of the other transactions contemplated hereby
or thereby or any action taken or omitted by the Administrative Agent or Related
Party under or in connection with any of the foregoing (IN ALL CASES, WHETHER OR
NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR RELATED PERSON); provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements that are found by a final and non-appealable judgment of a court
of competent jurisdiction to have directly resulted solely and directly from the
Administrative Agent’s or Related Party’s, as the case may be, gross negligence
or willful misconduct. The agreements in this Section 9.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

108



--------------------------------------------------------------------------------

9.10 Withholding Taxes.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, or if the Administrative Agent reasonably determines
that a payment was made to a Lender pursuant to this Agreement without deduction
of applicable withholding Tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 

9.11 Lender’s Representations, Warranties and Acknowledgments.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Borrowings hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Holdings and
its Subsidiaries. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders. Each Lender acknowledges that neither the Administrative Agent nor
any Related Party of the Administrative Agent has made any representation or
warranty to it. Except for documents expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Lenders, the Administrative
Agent shall not have any duty or responsibility (either express or implied) to
provide any Lender with any credit or other information concerning any Loan
Party, including the business, prospects, operations, property, financial and
other condition or creditworthiness of any Loan Party or any Affiliate of a Loan
Party, that may come in to the possession of the Administrative Agent or any of
its Related Parties.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent, the
Required Lenders or the Lenders, as applicable, on the Closing Date.

 

9.12 Security Documents and Guaranty.

(a) Administrative Agent under Security Documents and Guaranty. Each Secured
Party hereby further authorizes the Administrative Agent, on behalf of and for
the benefit of the Secured Parties, to be the agent for and representative of
the Secured Parties with respect to the Guaranty, the Collateral and the Loan
Documents. Subject to Section 9.12(c) and Section 11.01, without further written
consent or authorization from any Secured Party, the Administrative Agent, upon
the commercially reasonable request of the Borrower (and at the Borrower’s sole
cost and expense) with reasonable advance notice, may execute any documents or
instruments

 

109



--------------------------------------------------------------------------------

necessary to (i) in connection with a sale or Disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other Disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.01) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to the applicable provisions of the applicable Guarantee and
Collateral Agreement or with respect to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 11.01) have
otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Loan Documents may be exercised
solely by the Administrative Agent, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other Disposition
(including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Administrative Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other Disposition and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from the Required Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or Disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale or other Disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents.

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall take such actions as shall be
required to release its security interest in any Collateral subject to any
Disposition permitted by the Loan Documents, and to release any Guarantee
Obligations under any Loan Document of any person subject to such Disposition,
to the extent necessary to permit consummation of such disposition in accordance
with the Loan Documents. For the avoidance of doubt, the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by the Borrower (at the Borrower’s expense) to evidence the release of any Liens
created by any Loan Document in respect of Collateral permitted to be disposed
pursuant to this Agreement and the Guarantee and Collateral Agreements.

(ii) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full and all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall take such actions as shall be required to release its security interest in
all Collateral, and to release all Guarantee Obligations provided for in any
Loan Document. Any such release

 

110



--------------------------------------------------------------------------------

of Guarantee Obligations shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(d) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types of items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.12.

 

9.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder and under each other Loan Document) allowed in
such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

111



--------------------------------------------------------------------------------

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.14 Notice of Required Lenders Action.

Promptly upon receiving written notice of any action taken under this Agreement
or any other Loan Document by the Required Lenders, including, without
limitation, (a) any waiver or amendment by the Required Lenders of the
provisions of this Agreement or any other Loan Document pursuant to
Section 11.01 hereof or otherwise, or (b) any other direction or instruction
provided by the Required Lender to the Administrative Agent pursuant to the
terms hereof or any other Loan Document, the Administrative Agent shall provide
a copy of such notice to each of the Lenders.

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that in lieu of approval by the Required
Lenders, no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i)) or, in the case of the initial Borrowing, Section 4.02,
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;

 

112



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
provided, however, that only the consent of the Required Lenders shall be
necessary to waive any mandatory prepayment pursuant to Section 2.05(b);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the proviso to this Section 11.01) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
interest rate specified in Section 2.08(b) or to waive any obligation of the
Borrower to pay interest at the interest rate specified in Section 2.08(b);

(e) change (i) Section 8.02 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Loans from the application thereof set forth in the applicable
provisions of Section 2.05(b) in any manner that materially and adversely
affects the Lenders hereunder without the written consent of the Required
Lenders;

(f) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.12 (which
release, in each case, may be made by the Administrative Agent acting alone);

(i) change, modify or waive the terms of Section 8.02(b) of this Agreement
without the written consent of each Lender;

(j) impose any greater restriction on the ability of any Lender hereunder to
assign any of its rights or obligations hereunder without the written consent of
the Required Lenders;

(k) assign any rights or obligations of any Loan Party hereunder or under any
other Loan Document, without written consent of each Lender; and

(l) notwithstanding anything to the contrary contained herein, the reallocation
of the Commitments pursuant to Section 2.01(b) shall not require the consent or
approval of any Lender;

 

113



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights, duties, benefits, privileges, protections,
indemnities or immunities of the Administrative Agent under this Agreement or
any other Loan Document;(ii) the PJT Letter Agreement and the Administrative
Agent Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (iii) the Second Lien Notes
Primed Parties are express third party beneficiaries of Section 11.06(h) and
this clause (iii), and such provisions cannot be amended, waived or otherwise
modified without the prior written consent of the holders of at least a majority
of the outstanding balance of the Second Lien Notes. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

The Borrower may replace any Non-Consenting Lender in accordance with
Section 11.13; provided that the applicable amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 

11.02     Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to Holdings, the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

114



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet website posting or other distribution) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website or other distribution shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet
or intranet website or other distribution, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Holdings,
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on

 

115



--------------------------------------------------------------------------------

record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent that such losses, costs, expenses or liabilities are determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of Administrative Agent
or the Lenders. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

11.03     No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

11.04     Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall joint and severally pay (i) all
reasonable, invoiced out-of-pocket expenses incurred by the Administrative Agent
(including reasonable and documented fees and expenses of Covington & Burling
LLP and local bankruptcy counsel to the Administrative Agent) and the Backstop
Party and their respective Affiliates (including reasonable and documented fees
and expenses of PJT Partners LP under the PJT Letter Agreement, O’Melveny &
Myers LLP and Richards Layton & Finger, P.A.), in connection with (A) the
syndication of the Loans provided for herein, (B) the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan

 

116



--------------------------------------------------------------------------------

Documents and the on-going administration of the Loan Documents (including any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated)) and the Chapter 11 Cases, and (C) the creation, perfection or
protection of the liens under the Loan Documents (including all search, filing
and recording fees); and (ii) all actual, invoiced, out-of-pocket expenses
incurred by the Administrative Agent (including reasonable and documented fees
and expenses of Covington & Burling LLP and local bankruptcy counsel to the
Administrative Agent) and the Backstop Party and, during the existence of an
Event of Default, any Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent and professional advisors to the
Backstop Party (including PJT Partners LP under the PJT Letter Agreement,
O’Melveny & Myers LLP, and Richards Layton & Finger, P.A.)) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 11.04, (B) in connection with Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring, refinancing
or negotiations in respect of such Loans, and (C) any legal proceedings relating
to or arising out of the Loans or the other transactions contemplated by this
Agreement and the other Loan Documents, including the Chapter 11 Cases.

(b) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, the Arranger and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
costs and related expenses (including the reasonable fees, charges and
disbursements of one counsel for all Indemnitees (and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agents thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Group
Member, or any Environmental Liability related in any way to any Group Member,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Group Member or any Group
Member’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or its Related Parties
or (y) is solely amongst Indemnitees and/or their Related Parties and does not
involve an act or omission by any Group Member or (z) result from a claim

 

117



--------------------------------------------------------------------------------

brought by any Group Member against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Group Member has obtained a final and non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. For the avoidance
of doubt, this Section 11.04 shall not apply to Taxes, other than Taxes arising
in connection with non-Tax claims.

(c) Reimbursement by Lenders. To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Borrower nor Holdings shall assert, and each of them
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) days after demand therefor.

(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

11.05     Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in

 

118



--------------------------------------------------------------------------------

its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.06     Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f), (and any
other attempted assignment or transfer by any party hereto shall be null and
void) or (iv) to the Borrower solely for the purpose of carrying out the
reallocation described in Section 2.01(b), provided that the Borrower shall
subsequently assign such assigned or transferred rights or obligations to a
Roll-Up Lender (as defined in the Existing DIP Agreement) no later than one
(1) Business Day following such assignment or transfer to the Borrower. For
purposes of this sub-clause (iv), any interest assigned to the Borrower shall
not possess Borrower with any equitable interest or title and Borrower’s further
assignment or transfer of such interest shall not be a “disbursement” under 28
U.S.C. § 1930. The Parties shall seek to have the foregoing sentence approved by
the Bankruptcy Court in the Final Financing Order. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

119



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent, or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in the case of any assignment in
respect of any Loans, unless the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among Term Loans on a
non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) in the case of assignments of Commitments only, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (1) a Default or Event of Default has occurred and is continuing or
(2) such assignment is to an existing Lender, an Affiliate of an existing Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment or Loans if such assignment is to a Person that is not an existing
Loan Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (provided that such
processing and recordation fee shall be payable only to the Administrative
Agent; provided, further that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment) The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

120



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries, except pursuant to
Section 11.06(iv).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) No Assignment to Certain Persons. No such assignment shall be made to
(A) a natural person or (B) to any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

121



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain information on
the Register regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and (as to itself) any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.09 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section 11.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Obligation is in registered
form

 

122



--------------------------------------------------------------------------------

under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent shall not have any responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant (expressly including the ability to receive payments under
Section 3.01 and 3.04 independent of the applicable Lender) is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender,
if it were a Lender, shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h) [Reserved.]

 

11.07     Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ and
Approved Funds’ respective directors, officers, employees, agents, advisors and
other representatives, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority or any quasi-regulatory authority (such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party to this Agreement and, in connection

 

123



--------------------------------------------------------------------------------

with Section 2.01(b), to any Roll-Up Lender (as defined in the Existing DIP
Agreement), (e) in connection with the exercise of any remedies under the Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, or (iii) any actual or prospective investor in a special purpose
funding vehicle, (g) with the consent of the Borrower, (h) to any rating agency
when required by it, (i) to an investor or prospective investor in securities
issued by an Approved Fund of any Lender that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such securities
issued by an Approved Fund of any Lender or to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in securities issued by
an Approved Fund of any Lender in connection with the administration, servicing
and reporting on the assets serving as collateral for securities issued by such
Approved Fund, or (j) to the extent such Information (x) is publicly available
at the time of disclosure or becomes publicly available other than as a result
of a breach of this Section 11.07 or (y) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than
Holdings, the Borrower or any Subsidiary. In addition, each of the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and the information about this Agreement to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. For the purposes of this
Section 11.07, “Information” means all information received from Holdings or the
Borrower relating to Holdings, the Borrower or any of its Subsidiaries or its
business that is clearly identified at the time of delivery as confidential,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

The Administrative Agent and each Lender each acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08     Right of Setoff.

Subject to the Financing Orders, if an Event of Default shall have occurred and
be continuing under Section 8.01(a) or Section 8.01(f), each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever

 

124



--------------------------------------------------------------------------------

currency) at any time owing, by such Lender or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Secured Parties, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the foregoing, the provisions of
Section 2.15 shall supersede any provisions of this Section 11.08 to the
contrary.

 

11.09     Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10     Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective as to each party hereto when executed by such party. Delivery of an
executed counterpart of a signature page of this Agreement by email, facsimile
or similar electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

125



--------------------------------------------------------------------------------

11.11     Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any of such the Administrative Agent or any Lender on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

 

11.12     Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.13     Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any Indemnified Taxes or any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender is a Non-Consenting Lender or (iv) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.05(b), Section 2.07, and Section 3.05)
from the assignee (to the extent of such outstanding principal and accrued
interest, fees and premium) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

126



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided, that the failure by any
Lender to execute and deliver an Assignment and Assumption in connection with
any of the foregoing assignments shall not impair the validity of the removal of
such Lender and the mandatory assignment of such Lender’s Commitment and
outstanding Loans and participations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OR, IF THE BANKRUPTCY COURT DOES
NOT HAVE OR ABSTAINS FROM JURISDICTION, THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW

 

127



--------------------------------------------------------------------------------

OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

 

11.16     Waiver of Defenses; No Advisory or Fiduciary Responsibility.

(a) Each of the Loan Parties hereby waives any and all suretyship defenses
available to it as a Guarantor arising out of the joint and several nature of
its respective duties and obligations hereunder.

(b) The Administrative Agent, each Lender and their Affiliates (collectively,
and solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates. Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its stockholders or its Affiliates, on the other. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates

 

128



--------------------------------------------------------------------------------

with respect to the transactions contemplated hereby or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 

11.17     USA PATRIOT Act Notice.

Each Lender hereby notifies each Loan Party that pursuant to the requirements of
the Patriot Act and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), as applicable, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name, address and taxpayer identification number of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as applicable.

 

11.18     Other Liens on Collateral; Etc.

EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS EXIST ON THE
COLLATERAL PURSUANT TO THE GUARANTEE AND COLLATERAL DOCUMENTS (AS DEFINED IN THE
EXISTING DIP AGREEMENT) AND THE SECOND LIEN SECURITY DOCUMENTS, WHICH LIENS ARE
SUBORDINATED AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS OF THE INTERIM FINANCING ORDER OR, AFTER ENTRY
THEREOF, THE FINAL FINANCING ORDER.

 

11.19     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder, which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

129



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

130